REPUBLICA DE BOLIVIA
CONTRATO DE OPERACION
ENTRE

YACIMIENTOS PETROLIFEROS
FISCALES BOLIVIANOS

Y

REPSOL YPF E&P BOLIVIA S.A.
CONTRATO DE OPERACION

EI presente Contrato de Operacién se suscribe el 28 de octubre de 2006 entre las
partes indicadas en, y conforme a, las siguientes:

CLAUSULAS

CLAUSULA 1.
PARTES CONTRATANTES

De una parte YACIMIENTOS PETROLIFEROS FISCALES
BOLIVIANOS (en lo sucesivo “YPFB”), una empresa publica creada por Decreto
Supremo de 21 de diciembre de 1936; y de otra parte REPSOL YPF E&P BOLIVIA
S.A., una compaiiia constituida de acuerdo a las leyes de la Reptiblica de Bolivia,
debidamente registrada y con personeria juridica aprobada por FUNDEMPRESA (en lo
sucesivo el “Titular”).

CLAUSULA 2.
ANTECEDENTES

YPFB celebra el presente Contrato con las Empresas Participantes de
conformidad con el Articulo 139 de la Constitucién Politica del Estado, la Ley de
Hidrocarburos No. 3058 de 17 de mayo de 2005 y el Decreto Supremo 28701,
promulgado el 1° de mayo de 2006. El presente Contrato sera autorizado y aprobado
por el Poder Legislativo conforme al Articulo 59, (5) de la Constitucién Politica del
Estado.

CLAUSULA 3.
DEFINICIONES E INTERPRETACION

3.1 Definiciones. Se establecen las siguientes definiciones para los
efectos del presente Contrato:

“Abandono” significa todas las actividades de abandono, incluyendo sin
limitacién el taponamiento y abandono de pozos, el desmontaje y retiro de plantas e
instalaciones y la restauraci6n de los sitios utilizados para Operaciones Petroleras de
conformidad con las Leyes Aplicables y las Practicas Prudentes de la Industria.

“Afiliada” significa, en relacion con cualquier Persona, cualquier otra
Persona que, directa o indirectamente, ejerza Control sobre dicha Persona, esté sujeta al
Control por dicha Persona, o se encuentre bajo el Control comtn con dicha Persona.
“Ajio Calendario” 0 “Afio” significa el periodo de doce (12) Meses que
comienza el primer Dia de enero y que termina el ultimo Dia de diciembre de acuerdo al
calendario Gregoriano.

“Afio de Contrato” significa un periodo de doce (12) Meses
consecutivos, contado a partir de la Fecha Efectiva o a partir de la fecha de cualquier
aniversario del mismo.

“Area del Contrato” significa la superficie y el  subsuelo
correspondiente, en la cual el Titular esta autorizado, en los términos y condiciones
establecidos en este Contrato, a llevar a cabo Operaciones Petroleras, cuya ubicacion,
delimitacién y especificaciones se indican en el Anexo A, area que podra ser
modificada conforme a este Contrato y las Leyes Aplicables.

“Area de Explotacién” significa la porcién del Area del Contrato
definida en el Articulo 39 de la Ley de Hidrocarburos y en el Plan de Desarrollo
respectivo, en el entendido de que las Areas de Explotacion existentes en la Fecha
Efectiva estan indicadas en el Anexo A.

“Area de Retencién” significa la porcién del Area del Contrato definida
en el Articulo 40 de la Ley de Hidrocarburos, en el entendido de que las Areas de
Retenci6n existentes en la Fecha Efectiva estan indicadas en el Anexo A.

“Boli

no” 0 “Bs” significa la moneda de curso legal de la Republica.

“Campo” significa el area debajo de la cual existen uno o mas
reservorios de Hidrocarburos en una o mas formaciones en la misma estructura o
entidad geoldgica.

“Caso Fortuito o Fuerza Mayor” significa todo acontecimiento
humano o natural, de caracter imprevisible y si previsible inevitable, que impida directa
o indirectamente, parcial o totalmente, el cumplimiento de las obligaciones de cada una
de las Partes bajo el presente Contrato y que no esté bajo control, no le haya sido
posible superar y no sea resultado de alguna culpa o negligencia de la Parte afectada.
Sujeto al cumplimiento de las condiciones antes estipuladas, Caso Fortuito o Fuerza
Mayor incluira en forma enunciativa mas no limitativa los siguientes hechos 0 actos que
impidan ei cumpiimiento de la Parte afectada de sus obligaciones derivadas del presente
Contrato: fendmenos de la naturaleza tales como tormentas, inundaciones, deslaves,
relampagos y terremotos; incendios; actos de guerra (declarada 0 no); disturbios civiles,
motines, insurrecciones, sabotajes y terrorismo; desastres de transportacién; y huelgas u
otras disputas laborales que no sean por motivo de incumplimiento de algtin contrato
laboral por parte de la Parte afectada. Queda expresamente entendido que Caso Fortuito
o Fuerza Mayor no incluira dificultad econdmica 0 cambio en las condiciones de
mercado.
“Contrato” significa el presente Contrato de Operacion, incluyendo
todos los Anexos que se adjuntan al mismo (los cuales constituyen parte integral de este
Contrato), asi como todas las modificaciones 0 enmiendas que se hagan al mismo de
conformidad con sus términos.

“Control” significa el poder para dirigir, administrar o dictar la gestion
de politicas de administracion de una empresa, ya sea mediante la tenencia de las
acciones o de cualesquiera otros valores con derecho a voto o mediante cualquier otro
medio, directo o indirecto.

“Costos” significa todos los costos, inversiones, gastos y obligaciones de
las Operaciones Petroleras, incluyendo los relacionados con Operaciones de
Exploracién, Operaciones de Evaluacion, Operaciones de Desarrollo, Operaciones de
Explotacién y Abandono.

“Costos Recuperables” significa todos los Costos incurridos y
reportados por el Titular y que hayan sido aprobados por YPFB conforme al
Procedimiento Financiero y Contable.

“Cuenta de Abandono” tendra el significado establecido en la Clausula
24,5.

“Dia” significa un dia calendario.

“Dia Habil” significa los Dias lunes, martes, miércoles, jueves 0 viernes,
excepto cuando sea un Dia feriado de acuerdo con la legislacion de la Republica.

“Documentos Técnicos” significa todos los estudios, reportes, hojas de
calculo y bases de datos relativas al Area del Contrato o a la prestacién de los servicios
objeto del presente Contrato.

“Dolares” o “US$” significa dolares de los Estados Unidos de América.

“Empresas Participantes” o “Titular” tendra el significado establecido
en Ja Clausula 1.

“Fases” significa las etapas en que se subdivide el Perfodo de
Exploraci6n segun lo estipulado en la Clausula 6.

“Fecha Efectiva” significa la fecha determinada de conformidad con la
Clausula 5.

“Garantia Bancaria” significa una carta de crédito stand-by,
incondicional, irrevocable y ejecutable a su sola presentacion, emitida a favor de YPFB
por un banco extranjero con una calificacién de emisor de largo plazo en moneda
extranjera de al menos A- seguin la calificadora de riesgo Standard & Poors 0 Fitch, A3

f

segtin la calificadora de riesgo Moody’s, 0 un nivel de calificacion equivalente en caso
de tratarse de cualquier otra calificadora internacional, que de acuerdo con la Clausula
18.2 garantiza el cumplimiento de las UTE aplicables a la Fase correspondiente,
garantia que debera tomar la forma especificada en el Anexo B.

“Garantia de Cumplimiento” significa la garantia de cumplimiento del
Contrato y las obligaciones de las Empresas Participantes bajo el Contrato, de acuerdo
con el modelo del Anexo C. que sera otorgada por la casa matriz de cada una de las
Empresas Participantes.

“Hidrocarbures” significa los compuestos de carbono e hidrégeno,
incluyendo los elementos asociados, que se presentan en la naturaleza, ya sea en el
suelo o en el subsuelo, cualquiera sea su estado fisico, que conforman el Gas Natural,
Petrdleo y sus productos derivados.

“Hidrocarburos de Insumo” significa los Hidrocarburos utilizados
como combustible en las Operaciones Petroleras, quemados, venteados 0 reinyectados
al yacimiento, en la manera y cantidades aprobadas por el Ministerio, Hidrocarburos
que seran controlados y certificados por YPFB.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos
los Hidrocarburos de Insumo, y que seran recibidos por YPFB en el Punto de
Fiscalizacién, los cuales seran controlados y certificados por YPFB de acuerdo a lo
establecido en la Ley de Hidrocarburos.

“Hidrocarburos  Producidos” significa el volumen total de
Hidrocarburos extraidos por el Titular en Boca de Pozo en el Area del Contrato.

“IDH” significa el Impuesto Directo a los Hidrocarburos aplicable bajo
la Ley de Hidrocarburos y su reglamento.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos No. 3058
del 17 de mayo de 2005, segtin la misma sea modificada, o cualquier legislacion que la
sustituya.

“Leyes Aplicables” significa la Constitucién Politica del Estado, las
leyes, reglamentos, decretos, sentencias constitucionales, resoluciones administrativas y
demas normas promulgadas por cualquier autoridad competente en la Republica y que
se encuentren en vigor en el momento de que se trate.

“Materiales” significa todos los materiales, maquinarias, equipos,
herramientas, repuestos, articulos, suministros y otros, adquiridos, suministrados,
arrendados o poseidos de cualquier otra forma para su utilizacyén en las Operaciones
Petroleras.
“Mes” significa un periodo consecutivo que comience a partir de un Dia
especifico en un Mes Natural y que termina el mismo Dia del Mes Natural siguiente o,
de no existir, el siguiente Dia.

“Mes Natural” significa un mes calendario.

“Ministerio” significa el Ministerio de Hidrocarburos y Energia de la
Reptiblica o cualquier otro nombre que éste adopte.

“Operaciones de Desarrollo” significa todas las actividades llevadas a
cabo de conformidad con un Plan de Desarrollo para desarrollar un Campo que ha sido
declarado comercialmente explotable, incluyendo, sin limitacion, las actividades
relacionadas con: la perforacién, profundizacion y terminacién de Pozos; proyectos de
recuperacién primaria, secundaria y mejorada, asi como mantenimiento de presién; la
ingenieria, construcci6n y ereccién o tendido de instalaciones o plantas de produccién
(incluyendo, sin limitacion: separadores; compresoras; generadores; bombas y tanques;
lineas de recoleccién, ductos y todas las instalaciones que se requiere sean instaladas
para la produccién, mantenimiento de presion, tratamiento, almacenamiento y
transporte de Hidrocarburos); la adquisicion y procura de todos los Materiales que
puedan ser requeridos o convenientes para las actividades anteriormente indicadas; y
todas las operaciones auxiliares y actividades requeridas 0 convenientes para optimizar
la conducci6n 0 resultado de las actividades anteriormente indicadas.

“Operaciones de Evaluacién” significa todas las actividades llevadas a
cabo para evaluar los limites y la capacidad de produccién de un Campo, incluyendo,
sin limitacién: estudios geolégicos y geotisicos; perforacién de Pozos para evaluacion;
estudios de reservas y otros estudios (incluyendo los reportes y estudios a que se refiere
la Clausula 6.17); y todas las operaciones auxiliares y actividades requeridas o
convenientes para optimizar la conduccion o resultado de las actividades anteriormente
indicadas.

“Operaciones de Exploracién” significa todas las actividades
conducidas con miras a descubrir Hidrocarburos, incluyendo, sin limitacién: todos los
estudios y actividades  geoldgicos, —_aerofotogramétricos, —_ gravimétricos,
magnetométricos, sismicos, geoquimicos y otros estudios y actividades (incluyendo
interpretaciones, andlisis y estudios relacionados) que tengan como objeto la
investigacion debajo de la superficie para la ubicacién adecuada de los Pozos; la
perforacion, equipamiento y prueba de Pozos; la adquisicién y procura de todos los
Materiales requeridos o convenientes para llevar a cabo las actividades anteriores; y
todas las operaciones auxiliares y actividades requeridas 0 convenientes para optimizar
la conduccion y los resultados de las actividades antes indicadas.

“Operaciones de Explotacién” significa todas las actividades llevadas a
cabo bajo el presente Contrato para la operacién y mantenimiento de la produccién de
un Campo, incluyendo de forma enunciativa y no limitativa, la perforacién de Pozos de
desarrollo y de produccion, tendido de lineas de recoleccidn, constrpecion e instalacion

-5-
de plantas de almacenaje, de procesamiento y separacién de liquidos y licuables, de
recuperacién primaria, secundaria y mejorada y toda otra actividad en el suelo y el
subsuelo dedicada a la produccién, separacién, procesamiento, compresion y
almacenaje de Hidrocarburos.

“Operaciones Petroleras” significa todas las Operaciones de
Exploracion, Operaciones de Evaluacion, Operaciones de Desarrollo, Operaciones de
Explotacion y Abandono que se Ileven a cabo conforme a este Contrato.

“Operador” significa REPSOL, que en su calidad de Titular y conforme
a la Clausula 1, debe para llevar a cabo las Operaciones Petroleras conforme a este
Contrato.

“Partes” significa YPFB y el Titular.

“Periodo de Exploracién” significa el periodo para llevar a cabo
Operaciones de Exploracion, segiin lo establecido en el Anexo E.

“Periodo de Retencién” significa el plazo durante el cual el Titular
ejerce el derecho de retencién de conformidad con el Articulo 40 de la Ley de
Hidrocarburos.

“Persona” significa cualquier persona natural o juridica.

“Plan de Desarrollo” significa la programacion de actividades que debe
ejecutar el Titular después de la Declaratoria de Comercialidad, para asegurar la
eficiente explotacién de las reservas de Hidrocarburos en el Area del Contrato.

“Pozo” significa cualquier apertura efectuada en el suelo mediante
perforacién o cualquier otra forma con el propésito de descubrir o extraer
Hidrocarburos, para inyeccién o para obtener datos relacionados con un yacimiento.

“Practicas Prudentes de la Industria” significa las practicas, métodos,
estandares y procedimientos generalmente aceptados y acatados por operadores
prudentes, habiles, diligentes y con experiencia en materia de la exploracion, desarrollo
y produccién de Hidrocarburos, y que en el momento en cuesti6n, en el ejercicio de un
juicio razonable y a la luz de los hechos conocidos al momento de tomar una decisién,
se consideraria que obtendrian los resultados y finalidades planeados, maximizando los
beneficios econdmicos de la explotacién de los yacimientos dentro del Area del
Contrato.

“Presupuesto” significa una estimacién de Costos de todas las partidas
incluidas en un Programa de Trabajo preparado en apego al Procedimiento Financiero y
Contable e incluyendo como minimo el desglose de las partidas presupuestales
correspondientes a Pozos, instalaciones, estudios, sismica, gastos generales y
administrativos y Abandono. 7
“Presupuesto de Abandono” tendra el significado establecido en la
Clausula 24.3.

“Procedimiento Financiero y Contable” significa el Procedimiento
Financiero y Contable estipulado en el Anexo D.

“Produccién Comercial Regular” significa la produccién regular y
sostenida de cualquier Campo, después de tomar en cuenta todos los factores
financieros y operacionales, factores que seran propuestos por el Titular en el Plan de
Desarrollo sujeto a la aprobacién de YPFB.

“Programa de Trabajo” significa un programa pormenorizado de las
Operaciones Petroleras propuestas por el Titular y de los tiempos requeridos para cada
categoria de Operaciones Petroleras, que estar sujeto a la aprobacién de YPFB.

“Programa Minimo de Exploracién” significa las UTE que el Titular
esta obligado a llevar a cabo en cada Fase del Periodo de Exploracion, de acuerdo con
la Clausula 6.7 y el Anexo E.

“Punto de Fiscalizacién” significa el punto designado por YPFB, donde
se mediran y verificaran los Hidrocarburos Netos, segtin lo establece la Ley de
Hidrocarburos y el presente Contrato.

“Republica” significa la Republica de Bolivia.

“Retribucién del Titular” significa el pago al Titular de los Costos
Recuperables y su utilidad de acuerdo a lo establecido en el presente Contrato.

“Subcontratistas” significa aquellas Personas que lleven a cabo
Operaciones Petroleras a solicitud y por cuenta del Titular conforme a la Clausula 16.

“Titular” tendra el significado establecido en la Clausula 1.

“Unidad de Seguimiento y Control” significa la unidad supervisora de
la ejecucion de las Operaciones Petroleras, que sera nombrada por las Partes en sujecién
ala Ley de Hidrocarburos, sus reglamentos y la Clausula 25.

“Unidades de Trabajo de Exploracién (“UTE”)” significa las
obligaciones de trabajo, y su equivalencia en dinero, que el Titular debera ejecutar
durante el Periodo Inicial de Exploracion y durante el Periodo Adicional de Exploracién
(de haberlo), conforme a lo dispuesto en la Clausula 6.

“Valor Remanente” significa el valor remanente de los Hidrocarburos
Netos, después de pagar el IDH, las Regalias y Participaciones, segin lo dispuesto por
la Ley de Hidrocarburos.

y,

-7- \
3.2 Otras Definiciones. Todos los demas términos utilizados en el
presente Contrato y definidos en la Ley de Hidrocarburos tendran el significado
atribuido a los mismos en la Ley de Hidrocarburos.

3.3. Singular y Plural. Los términos definidos en la Clausula 3.1
podran ser utilizados en el presente Contrato tanto en el singular como en el plural.

3.4 Encabezadas y Referencias. Los encabezados de las Clausulas
del presente Contrato han sido insertados tnicamente para propdsitos de referencia y no
afectaran la interpretacién del mismo. Toda referencia en el presente Contrato a
“Clausulas” 0 “Anexos” se entendera como referencia a las Clausulas y Anexos del
presente Contrato, salvo que se indique lo contrario.

CLAUSULA 4,
OBJETO DEL CONTRATO

4.1 Objeto. El presente Contrato tiene por objeto la ejecucién por
parte del Titular de todas las Operaciones Petroleras dentro del Area del Contrato, a su
exclusiva cuenta y riesgo, de conformidad con lo establecido por la Ley de
Hidrocarburos y los términos y condiciones del presente Contrato, a cambio de recibir
de YPFB la Retribucién del Titular. Para este fin, el Titular cubriré todos los Costos y
proveera todo el personal, tecnologia, instalaciones, Materiales y capital necesarios para
la realizacién de las Operaciones Petroleras. YPFB no asumira ningtin riesgo ni
responsabilidad con respecto a las Operaciones Petroleras o los resultados de las
mismas.

4.2 Area del Contrato. Para los efectos de este Contrato el Area del
Contrato comprende:

Denominacién del Area: Tuichi
Ubicacién del Area: Zona 20
Departamento(s): La Paz y Beni
Superficie Total: Parcelas 205,00
Hectareas 512.500,00

Zona: No Tradicional

segin se indica con més detalle en el Anexo A. El Area del Contrato podra ser
modificada conforme a este Contrato y las Leyes Aplicables.

4.3 No Otorgamiento de la Propiedad. Este Contrato no confiere

al Titular en ningtin momento ningtin derecho de propiedad sobre los yacimientos de
Hidrocarburos, los cuales son y permanecerén en todo momento enypropiedad det

-8-
Estado, Asimismo, este Contrato no confiere al Titular en ningan momento ningtn
derecho de propiedad sobre los Hidrocarburos Producidos, los cuales seran y
permaneceran en propiedad de YPFB.

CLAUSULA 5.
PLAZO DEL CONTRATO

5.1 Fecha Efectiva. Este Contrato entrara en vigencia, después de su
aprobacion por parte del Poder Legislativo, en la fecha de protocolizacién ante Notario
de Gobierno (la “Fecha Efectiva’’).

5.2 Plazo. El término del presente Contrato es de treinta y un (31)
Afios de Contrato, computables a partir de la Fecha Efectiva, salvo que sea terminado
anticipadamente de acuerdo con lo establecido en el presente Contrato o en las Leyes
Aplicables.

CLAUSULA 6. .
PERIODO DE EXPLORACION

6.1 Periodo_Inicial_de Exploracién. El Periodo Inicial de
Exploracion tendra la duracién especificada en el Anexo E y se subdividira en las Fases

indicadas en dicho Anexo E.

; 6.2 Periodo Adicional de Exploracién. Con respecto a las partes
del Area del Contrato en las que se considere necesario otorgar un Periodo Adicional de
Exploracién, YPFB determinara la duracién de dicho periodo y de las Fases en las
cuales el mismo se subdividiraé, asi como las UTE y los volimenes de trabajo a ser
ejecutados en cada Fase. El Periodo Adicional de Exploracion aplicable a ciertas partes
del Area del Contrato esta indicado en el Anexo E.

6.3 Renuncia y Devolucién de Areas. El Titular podra renunciar a
sus derechos con respecto a cualquier porcién del Area del Contrato mediante
notificacién por escrito a YPFB con sesenta (60) Dias de anticipacién, siempre y
cuando el Titular haya cumplido con sus correspondientes obligaciones bajo este
Contrato hasta ese momento. Al finalizar cada Fase del Periodo de Exploracién el
Titular llevara a cabo Ja renuncia y devolucién de areas de acuerdo con los Articulos 36
y 37 de la Ley de Hidrocarburos y con el Reglamento correspondiente.

6.4 Retencién de Campos. Si el Titular efectia un descubrimiento
de uno o més Campos que no puedan ser declarados comerciales por las causas
establecidas en el Articulo 40 de la Ley de Hidrocarburos, el Titular podra retener el
Campo por un plazo que sera fijado por YPFB de acuerdo con las condiciones
especificas de tal Campo y que en ningtin caso implicara una prorroga del plazo
estipulado en la Clausula 5.2. Durante el Periodo de Retencién, el Titular debera
cumplir con lo establecido en el reglamento respectivo. El Periodo de Retencién
aplicable a ciertas Partes del Area del Contrato esta indicado en el Anexo E.

7 9.

[

6.5 Programa de Trabajo y Presupuesto_ para Operaciones de
Exploracién. Durante el Periodo de Exploracién, el Titular debera presentar a YPFB
para su aprobacién los Programas de Trabajo y Presupuestos anuales, los cuales deberan
incluir las obligaciones relativas a las UTE de acuerdo con lo estipulado en esta
Clausula 6. El Programa de Trabajo y Presupuesto para el primer Afio del Contrato
debera ser presentado dentro de los noventa (90) Dias siguientes a la Fecha Efectiva.
‘Como resultado de los avances de los trabajos de exploracion, el Titular podra realizar
cambios al Programa de Trabajo y Presupuesto aprobados. siempre que cuente con la
aprobacién previa a dichos cambios por parte de YPFB.

6.6  Notificacién_y Condiciones para Proceder_ con la Siguiente
Fase. Con treinta (30) Dias de anticipacién al vencimiento del término de la Fase en la
que se encuentre, el Titular debera notificar a YPFB su decision de ingresar a la
siguiente Fase. EI] derecho del Titular de ingresar a la Fase siguiente a aquella en la que
se encuentre, estara sujeto al cumplimiento oportuno de sus obligaciones de ejecucién
de las UTE para la Fase en la que se encuentre. En caso de que el Titular decida
continuar, junto con la notificacion debera entregar a YPFB para su aprobacion, el
Programa de Trabajo y Presupuesto para la siguiente Fase. Si el Titular no efecttia la
notificacién 0 no entrega la Garantia Bancaria dentro de este plazo, se aplicara lo
establecido en la Clausula 23.1(a) en relacién con la porcién del Area del Contrato en
cuestion.

6.7 Programa Minimo de Trabajo para_el__Periodo de
Exploracién. La duracién de cada Fase del Periodo de Exploracién, asi como el monto

minimo que el Titular debera invertir, y su equivalente en UTE, aplicables para cada
Fase, esta especificada en el Anexo E. Dicho monto minimo de inversién debera
ejecutarse en los volimenes de trabajo y en las actividades aprobadas previamente por
YPFB en los Programas de Trabajo y Presupuestos correspondientes.

6.8  Voltimenes de Trabajos. La cantidad de UTE a realizar en cada
Fase sera establecida en volimenes de trabajos, incluyendo, sin limitacién, kilometros
sismicos y pozos de exploracién. Los voltimenes de trabajos seran aprobados por
YPFB y su cumplimiento sera condicion indispensable para evaluar y certificar el
cumplimiento de la obligacion relativa a las UTE. La ejecucién de las UTE sera
realizada por el Titular conforme a lo establecido en el reglamento aplicable.

6.9 Traspaso de UTE. Las UTE realizadas por el Titular en exceso
de aquellas requeridas en cualquier Fase, seran acreditadas a favor del Titular, a cuenta
de las obligaciones de UTE que tenga que realizar en las siguientes Fases.

6.10 UTE No Cumplidas. Si por causas no atribuibles a YPFB 0 a
Caso Fortuito 0 Fuerza Mayor, el Titular no cumpliera las actividades incluidas en el
Programa de Trabajo, al final de cada una de las Fases, pagara a YPFB el valor de las
UTE no realizadas. Estos valores seran los consignados en el Presupuesto
correspondiente y no serén considerados Costos Recuperables. Si el objetivo de la
actividad se cumpliera plenamente sin utilizar la cantidad de E asignada, la

le
-10-
diferencia sera sumada a la cantidad de UTE por cumplir, correspondiente a la siguiente
Fase. Asimismo, si el Titular no puede terminar cualquier actividad por razones
técnicas debidamente justificadas a satisfaccion de YPFB, el Titular no estara obligado
a pagar las penalidades previstas en esta Clausula 6.10 pero debera cumplir con la UTE
faltantes en actividades relativas a la siguiente Fase. En aquellos casos en que proceda
el pago de penalidades conforme a esta Clausula 6.10, si el Titular no realiza el pago
correspondiente, YPFB podra hacer efectiva la Garantia Bancaria correspondiente a la
Fase en cuestion sin perjuicio de aplicar las disposiciones de la Clausula 23.1.

6.11  Perforacién de Pozos. Antes de perforar un Pozo, el Titular
presentara a YPFB el programa de perforacién y el Presupuesto para el mismo con el
estimado de la profundidad, junto con las especificaciones técnicas que sean requeridas,
segtin su interpretacién de la informacién sismica. Una vez aprobado el programa, el
Titular estara obligado a perforar el Pozo como minimo hasta la profundidad estimada y
dentro de las especificaciones técnicas requeridas, excepto cuando existan causas
justificadas aprobadas por YPFB. El Titular debera someter a la aprobacién de YPFB
los programas especificos de perforacién y Presupuestos para cada Pozo, con la debida
anticipacion antes de la fecha de inicio de su ejecucién.

6.12 Reportes de Perforacién. Durante la perforacién de un Pozo
exploratorio y hasta la terminacién de las operaciones de perforacion, el Titular enviara
a YPFB de forma diaria y semanal, un reporte de perforacién en el cual se indicara entre
otros: las operaciones realizadas, la profundidad alcanzada, la evidencia de
hidrocarburos y cualquier otra informacién de importancia, tal como los resultados de
los registros eléctricos que realice el Titular.

6.13 Pruebas de Formacién. Si el Titular decide realizar una prueba
de formaci6n en un Pozo exploratorio, notificara tal decisién a YPFB con diez (10) Dias
Habiles de antelacion al comienzo de la prueba de formacién. Conjuntamente con la
notificacion el Titular enviaraé a YPFB el programa previsto para la realizacién de la
prueba de formacion. YPFB se reserva el derecho de requerir al Titular la realizacion
de tales pruebas y registros si asi lo considera razonable.

6.14 Notificacién_ de Resultados. Una vez efectuada la prueba de
formacion, el Titular remitira a YPFB los datos que emergen directamente de la prueba,
dentro de los quince (15) Dias Habiles siguientes contados a partir de la finalizacion de
ésta. En un plazo de noventa (90) Dias desde la finalizacién de las pruebas de
formacion, el Titular remitiré a YPFB la informacion relevante conjuntamente con los
estudios técnicos e informes post prueba de formacién. Asimismo realizaraé una
recomendacién preliminar sobre la conveniencia o no de realizar una evaluacion sobre
el posible Descubrimiento. YPFB analizara la informacién presentada y hard conocer al
Titular las observaciones que estime pertinentes en un plazo de diez (10) Dias Habiles.

6.15 Programa de Evaluacion. E| Titular presentara a YPFB para su

aprobacién el Programa de Trabajo para Operaciones de Evaluacién con su
correspondiente Presupuesto, en un plazo de noventa (90) Dias contados a partir de que

-ll-
concluya la perforacién del Pozo exploratorio en cuestion que comprendera todas las
operaciones necesarias para la evaluacion del Descubrimiento conforme a las Practicas
Prudentes de \a Industria. El Programa de Trabajo incluira como minimo lo siguiente:

(a) mapa y coordenadas del area del prospecto que sera evaluado;

(b) informe de los estudios y trabajos realizados que Ilevaron al
Descubrimiento de Hidrocarburos;

(c) estudios sismicos a realizar;

(d) cantidad estimada y ubicacion posible de los Pozos de evaluacion
a perforar:

(e) programas preliminar de perforacién para los Pozos de
evaluacion;

(f) medidas de seguridad y proteccién ambiental relacionadas con las
Operaciones de Evaluacién; y

(g) programa de ejecucién de las Operaciones de Evaluacion.

YPFB emitira su aprobacion o no al Programa de Trabajo y el
correspondiente Presupuesto en un plazo de treinta (30) Dias.

Una vez aprobado por YPFB el Programa de Trabajo y el Presupuesto, el
Titular iniciara la ejecucién del Programa de Trabajo de acuerdo al cronograma
establecido, Posteriormente, y en cualquier momento, el Titular podra presentar para la
aprobacioén de YPFB modificaciones al Programa de Trabajo para las Operaciones de
Evaluacién y Presupuesto.

6.16 Hidrocarbures Extraidos durante los Periodos de Pruebas.
Los Hidrocarburos obtenidos en la produccién de prueba para determinar las
caracteristicas del Campo y los caudales de produccién, se entregaran a YPFB en un
lugar previamente acordado por las Partes, en caso de que tal entrega y recepcién sea
posible. Dichos hidrocarburos seran contabilizados como parte de los Hidrocarburos
Netos cuando sean entregados en el punto acordado.

6.17 Reporte de Evaluacién. Una vez terminadas las Operaciones de
Evaluacién, el Titular presentara a YPFB, en un plazo de cuarenta y cinco (45) Dias, un
informe detallado al respecto, segtin lo establecido en el Reglamento de Devolucién y
Retencién de Areas.

4

-12-
CLAUSULA 7.
PERIODO DE EXPLOTACION

7.1 Declaratoria_de Comercialidad. Una vez efectuado un
Descubrimiento Comercial, el Titular debera presentar la Declaratoria de Comercialidad
a YPFB para su aprobacién, acompafiada de toda la informacién especificada en el
reglamento aprobado por la autoridad estatal competente. en un plazo no mayor de
treinta (30) Dias contados a partir de la fecha de entrega del reporte de evaluacién a que
se refiere la Clausula 6.17.

7.2 Consideraciones para la Elaboracién del Plan de Desarrollo.
Una vez presentada la Declaratoria de Comercialidad de un Campo, YPFB notificara al
Titular el destino esperado de la produccién futura del mismo, asi como los contratos de
comercializacién y transporte bajo los cuales YPFB vendera y transportaré dicha
produccién. YPFB mantendra informado al Titular sobre cualquier cambio a los
términos y condiciones de dichos contratos. Cuando los Hidrocarburos a ser producidos
en el Campo en cuestién, requieran la apertura de nuevos mercados o la contratacion de
nueva capacidad de transporte, el Titular brindara, en los términos permitidos por las
Leyes Aplicables, su apoyo y pericia técnica a YPFB durante la negociacién de
contrates de comercializacién y/o transporte. Para tal efecto, YPFB y el Titular
coordinaran sus esfuerzos para lograr la mejor valorizacién posible de los
Hidrocarburos a ser producidos en el Campo, en el entendido de que YPFB mantendra
el control sobre la comercializacion y el poder de decisién con respecto a los contratos
de comercializacién y transporte. YPFB y el Titular celebraran un Acuerdo de Entrega
de Hidrocarburos en el cual se debera establecer las condiciones de entrega para el
Campo (volumen, evolucion del perfil de produccion, paradas de mantenimiento, fuerza
mayor, etc.), que refleje las condiciones de los contratos de comercializacion. En este
acuerdo se estableceré el precio al cual los Hidrocarburos seran valorizados de
conformidad con los contratos de comercializacion.

7.3 Suspensién del Plan de Desarrollo. Antes de que el Titular
invierta cantidades substanciales conforme al Plan de Desarrollo, Programas de Trabajo
y sus respectivos Presupuestos, el Titular podra suspender sin responsabilidad la
implementacion de dicho Plan de Desarrollo y Programas de Trabajo cuando YPFB no
cuente con los contratos referidos en la Clausula 7.2 0 se presentaren retrasos en la
construccién de la capacidad de transporte requerida conforme a lo establecido por
YPFB. Cuando dejen de presentarse dichas circunstancias, el Titular debera
inmediatamente actualizar y reasumir la implementacién del Plan de Desarrollo y los
Programas de Trabajo de que se trate.

7.4 Pian de Desarrollo. Dentro dei plazo de ciento ochenta (180)
Dias contados a partir de la fecha de la notificacién al Titular referida en la primera
oracion de la Clausula 7.2, el Titular deberd presentar a YPFB, para su aprobacion, un
Plan de Desarrollo del o los Campos, basado en la combinacién de factores técnicos,

-13-
econdémicos y de mercado que hagan rentable su explotacién, incluyendo como minimo
lo siguiente:

(a) una descripcién del desarrollo propuesto para el Campo y de su
programa gerencial;

(b) detalles sobre: (i) el trabajo geolégico y de yacimientos
efectuado, junto con los perfiles de simulacién de produccién, con el fin de obtener la
mejor alternativa de agotamiento; (ii) las instalaciones de producci6n, tratamiento y
transporte a ser ubicadas en el Area del Contrato; (iii) instalaciones de transporte y
almacenaje para Hidrocarburos desde el Area del Contrato; y (iv) instalaciones,
independientemente de su ubicacion, que estén conectadas con cualquiera de las
instalaciones mencionadas en (ii) y (iii) anteriores, y que (0 cuya operacion) puedan
afectar la integridad, administracion u operacién de éstos;

(c) los perfiles de produccién para todos jos Hidrocarburos,
incluyendo las posibles inyecciones durante la duracién del Desarrollo, incluyendo el
comienzo de la produccién;

(d) la fecha de inicio proyectada para la Produccién Comercial
Regular;

(e) una propuesta de cronograma para el cumplimiento de las
obligaciones establecidas en el Titulo VII, Capitulo I de la Ley de Hidrocarburos;

(f) una propuesta del Titular para garantizar la seguridad, salud y
bienestar de las personas que participen o estén relacionadas con las Operaciones
Petroleras;

(g) las propuestas del Titular para: (i) la utilizacién de bienes y
servicios bolivianos; (ii) entrenamiento y empleo de ciudadanos y residentes
permanentes de Bolivia; y (iii) el procesamiento de Hidrocarburos;

(h) los Costos de capital estimados que cubran las Operaciones de
Desarrollo;

(i) informe de reservas probadas, probables y posibles, los
parametros de produccién, el ntimero y espaciamiento de los Pozos, sus ubicaciones y
profundidades, asi como las instalaciones, equipos e infraestructura;

Gj) plan de instalaciones dentro y fuera del Area del Contrato,
incluyendo almacenamiento y transporte, y plazos programados de ejecucién de las
distintas fases del Plan de Desarrollo;

(k) _ propuesta de ubicacién del Punto de Fiscalizaci6n, asi como los
sistemas de medicién y calibracion para la fiscalizacion de los Hidrocaryuros;

-14-
(dy programa de las actividades e inversiones hasta el inicio de la
Produccién Comercial Regular del Campo; y

(m) cualquier otro dato e informacién razonablemente solicitado por
YPFB que sea relevante para la aprobacion del Plan de Desarrollo.

YPFB emitira su aprobacion 0 no al Plan de Desarrollo basado en la
combinacién de factores técnicos, econdmicos y de mercado que hagan rentable su
explotacién en un plazo de treinta (30) Dias.

7.5 Desarrollo _de Campo. E] Titular debera comenzar las
Operaciones de Desarrollo del Campo dentro de ciento ochenta (180) Dias a partir de la
fecha de aprobacién del Plan de Desarrollo por YPFB e implementarlo de forma
ininterrumpida a partir de ese momento.

7.6 Modificacién al Plan de Desarrollo. E] Titular podra presentar
para la aprobacién de YPFB modificaciones al Plan de Desarrollo. El Titular no podra
implementar tales modificaciones hasta que cuente con la aprobacién previa y por
escrito de YPFB.

77 Incumplimiento de Presentacién del Plan de Desarrollo. Si
después de aprobada la Declaratoria de Comercialidad, el Titular no presenta a YPFB
para su aprobacion el Plan de Desarrollo en el plazo establecido, el presente Contrato se
dara por terminado con respecto a la porcién del Area del Contrato en cuestion, de
acuerdo con lo establecido en la Clausula 23.1.

7.8  Descubrimiento Comercial que se Extienda Fuera del Area

del Contrato. Si un Descubrimiento Comercial se extiende a areas fuera del Area del
Contrato, se aplicara el Articulo 45 de la Ley de Hidrocarburos.

‘ 7.9 Desarrollo de Areas de Explotacién. E! Titular desarrollara las
Areas de Explotacién de acuerdo con los Planes de Desarrollo, Programas de Trabajo y
Presupuestos aprobados por YPFB de conformidad con esta Clausula 7.

7.10 Programas de Trabajo y Presupuestos. ] primer Programa de

Trabajo y Presupuesto para el Afio en que se aprobé el Plan de Desarrollo se presentara
por el Titular a YPFB, para su aprobacion, dentro de los sesenta (60) Dias siguientes a
la fecha en que se le notificé la aprobacién del Plan de Desarrollo, Los Programas de
Trabajo y Presupuestos para los Afios subsiguientes seran presentados por el Titular a
YPFB, para su aprobacién, antes del 30 de septiembre del Afio anterior, de acuerdo con
la Clausula 3 del Anexo D. Cualquier modificacién a dichos Programas de Trabajo y
Presupuestos que excedan el porcentaje establecido en el Procedimiento Financiero y
Contable, requerira también de la aprobacion de YPFB, de acuerdo con lo establecido
enel Anexo D. 5
7.11 Inversién Después del Punto_de_ Fiscalizacié6n. [1] Titular
debera incluir en el Plan de Desarrollo las instalaciones necesarias para transportar los

Hidrocarburos Netos desde el Punto de Fiscalizacién hasta un sistema de Transporte.
Los Costos en que incurra el Titular con motivo de tales inversiones seran considerados
Costos Recuperables.

7.12 Caudal de Produccién. A partir del Afio en que se prevea el
inicio de la Produccién Comercial Regular, el Titular incluira en sus Programas de
Trabajo un prondstico de produccién por Pozo y por Campo. EI caudal de produccién
propuesto por el Titular estara sujeto a la aprobacién de YPFB, que ademas tendra la
facultad de modificarlo en el marco de las condiciones técnicas especificas del Campo.
El Titular debera llevar a cabo las Operaciones de Explotacién acorde con los
volimenes de produccién aprobados, incluyendo cualquier modificacién a los mismos
que YPFB hubiese dispuesto.

7.13 Modificaciones_del_ Caudal _de_Produccién. Cuando por
razones técnicas y justificadas, durante un periodo de treinta (30) Dias, existan
variaciones de mas del diez por ciento (10%) respecto al caudal de produccién
aprobado, en un plazo de quince (15) Dias contados a partir de concluidos los treinta
(30) Dias anteriormente establecidos, el Titular propondra las modificaciones
debidamente justificadas al caudal de produccién, las cuales estarén sujetas a la
aprobacion de YPFB.

7.14 Incumplimiento_de_Comenzar_ Operaciones de Desarrollo.
Transcurridos treinta (30) Dias a partir de la fecha de aprobacién de un Programa de
Trabajo y Presupuesto por YPFB, sin que el Titular haya iniciado las Operaciones de
Desarrollo en el Campo correspondiente, YPFB podra dar por terminado este Contrato
con respecto a dicho Campo, de acuerdo a lo establecido en la Clausula 23.1(c).

7.15 Mercado Interno. En caso de desabastecimiento en el mercado
interno de Hidrocarburos o de necesidades adicionales del mismo, YPFB destinara una
parte de la produccién comercial de Hidrocarburos al referido mercado, de conformidad
con Ja Ley de Hidrocarburos. YPFB y el Titular buscaran conjuntamente soluciones
técnicas y comerciales para satisfacer esta demanda adicional. En caso de que las
necesidades adicionales requieran el Desarrollo de un Campo en el Area del Contrato,
YPFB y el Titular deberén acordar conjuntamente las condiciones técnicas y
comerciales que viabilicen el desarrollo del Campo. Esta comercializacién de parte de
YPFB se repartira de forma equitativa entre los distintos Campos en produccién y
nuevos proyectos de desarrollo en la Republica.

7.16 Renuncia, Tratandose de Areas en Explotacién, el Titular podra
renunciar a sus derechos con respecto a cualquier porcién del Area del Contrato
mediante notificacién por escrito a YPFB con ciento ochenta (180) Dias de
anticipacién, siempre y cuando el Titular haya cumplido con sus correspondientes
obligaciones bajo este Contrato hasta ese momento. ,

-16-
CLAUSULA 8.
MEDICION DE LOS HIDROCARBUROS NETOS

De conformidad con el Articulo 18 de la Ley de Hidrocarburos, para
efectos de pago de Regalias, Participaciones e IDH, asi como para el calculo de la
Retribucion del Titular, la medicién de los Hidrocarburos Netos se realizara conforme a
las Practicas Prudentes de la Industria y las reglas y procedimientos siguientes:

8.1 Volumen _y Calidad. El volumen y la calidad de los
Hidrocarburos Netos deberan medirse y determinarse de forma continua en los Puntos
de Fiscalizacion, de acuerdo con las normas establecidas en el reglamento
correspondiente. YPFB debera proceder a verificar los volimenes y la calidad de los
Hidrocarburos Netos recibidos en el Punto de Fiscalizacién para su posterior
certificacion al Ministerio.

8.2 Equipos de Medicién. Los equipos de medicion deberan contar
con la aprobacion de YPFB, quien verificaré el cumplimiento de las normas
establecidas en el reglamento correspondiente.

8.3 Instalacién, Operacién, Mantenimiento_y Calibracién del
Equipo de Medicién. La instalacién, operacién, mantenimiento y calibracién de los
equipos de medicién estaran a cargo del Titular, bajo la supervision de YPFB. El
Titular podra realizar las acciones anteriormente mencionadas por si mismo 0 a través
de terceros, manteniéndose siempre el Titular como responsable ante YPFB.

8.4 Certificacién_del Equipo de Medicién. La verificacién y

certificacion de que los equipos de medicién estan aptos y miden los voliimenes y la
calidad de Hidrocarburos dentro de los parametros de exactitud establecidos por YPFB,
se realizara con una frecuencia de tres (3) Meses por una compafiia independiente
aprobada por YPFB.

8.5  Registros. El Titular debera llevar registros completos y exactos
de todas las mediciones de los Hidrocarburos Netos, debiendo entregar a YPFB copia
auténtica de dichos registros. Los representantes de YPFB y de las autoridades
competentes tendran acceso, en dias y horas habiles y previa notificacion al Titular, a
inspeccionar dichos registros y tendrén derecho a inspeccionar y examinar los equipos
de medicién y graficos, asi como efectuar junto con el Titular las pruebas de calibracion
en los periodos acordados, con la finalidad de establecer los factores admisibles de
correcci6n por temperatura, presion, gravedad especifica y otros.

8.6 Mal _Funcionamiento_del_Equipo_de Medicién. Si como
resultado de cualquier examen o prueba, resulta que cualquiera de los componentes de
los equipos de medicién esta fuera de especificacién, descompuesto 0 ajustado
incorrectamente, el Titular, a costa suya, debera repararlo inmediatamente y asegurarse
de que se encuentra en correcto estado de funcionamientp en un plazo no mayor a

-17-
setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
notificacion de este hecho por parte de YPFB.

8.7 Reemplazo del Equipo de Medicién. Si el Titular decide por
causas debidamente justificadas reemplazar cualquier instrumento 0 aparato de

medici6n, lo notificara a YPFB con dos (2) Dias Habiles de anticipacion para que sus
representantes estén presentes cuando la operacién se lleve a cabo.

8.8  Incumplimiento de la Obligacién de Reemplazo del Equipo de
Medicion. Si el Titular incumpliera con la reparacién o el reemplazo de los

componentes del equipo de medicidén en los plazos sefialados en esta Clausula 8, estara
sujeto a las sanciones y disposiciones sefialadas en el reglamento correspondiente.

8.9 Situacién_de Emergencia, No se permitira que el flujo de
Hidrocarburos se efectie sin el debido control regulado por la Ley de Hidrocarburos y
este Contrato. En caso de situacion de emergencia, con la intencion de evitar la
interrupcién de la produccién, YPFB y el Titular de mutuo acuerdo podran utilizar las
instalaciones de medicion del sistema de transporte mientras dure esta situacién.

. CLAUSULA 9.
NORMAS TECNICAS Y DE SEGURIDAD, QUEMA Y
VENTEO DE GAS NATURAL Y MEDIO AMBIENTE

91 Uso de Técnicas Adecuadas. E| Titular debera ejecutar las
Operaciones Petroleras utilizando técnicas y procedimientos aceptados por las Practicas
Prudentes de la Industria, a fin de establecer niveles de produccién acordes con
practicas eficientes y racionales para la extraccién de Hidrocarburos y para la
conservacién de yacimientos y en conformidad con lo establecido en las Leyes
Aplicables.

9.2 Quema y Venteo de Gas Natural. ia quema y venteo de
cualquier volumen de Gas Natural que no pueda ser comercializado o inyectado en el
yacimiento de acuerdo con las Practicas Prudentes de la Industria, debera llevarse a
cabo conforme a las Leyes Aplicables.

9.3 QObligaciones Ambientales. E] Titular cumplira con todas las
obligaciones ambientales y las disposiciones contenidas en las Leyes Aplicables,
conforme a las Practicas Prudentes de la Industria.

9.4 Comité de Monitoreo Socio-Ambiental. | Titular debera.
dentro de los sesenta (60) Dias siguientes a la Fecha Efectiva, nombrar a un
representante que forme parte del Comité de Monitoreo Socio-Ambiental con el
objetivo de cumplir las previsiones contenidas en al Articulo 131 de la Ley de
Hidrocarburos.

-18-
9.5 Situaci6n_de Emergencia. De presentarse una situacién de
emergencia 0 contingencia extraordinaria que requiera de acciones inmediatas, el
Titular tomara las acciones que considere apropiadas conforme a las Practicas Prudentes
de la Industria para resguardar la seguridad de las personas y las instalaciones, aun
cuando dichas acciones no estén contempladas en el Programa de Trabajo. En estos
casos, el Titular debera informar a la brevedad posible a YPFB, la naturaleza de la
emergencia 0 contingencia y las acciones tomadas y debera tomar cualquier otra accion
o medida que razonablemente le solicite YPFB.

CLAUSULA 10.
PROPIEDAD Y USO DE MATERIALES E INSTALACIONES

10.1 Materiales _e Instalaciones. La propiedad de todos los
Materiales e instalaciones adquiridos por el Titular a partir de la Fecha Efectiva para ser
utilizados en las Operaciones Petroleras y que hayan sido considerados como Costos
Recuperables, pasara a YPFB, sin cargo ni gravamen alguno, en la fecha que ocurra
primero entre (i) la fecha en que hayan sido completamente amortizados de acuerdo a lo
establecido en el Anexo D 0 (ii) la fecha de terminacién del presente Contrato por
cualquier causa independientemente del grado de amortizacion de los Materiales e
instalaciones. Mientras que el Titular sea propietario de Jos Materiales e instalaciones
utilizados en las Operaciones Petroleras, no podra enajenarlos, gravarlos o retirarlos sin
el consentimiento previo de YPFB, y no podra usarlos para un objeto distinto al de este
Contrato. Durante la vigencia de este Contrato, en aquellos casos en que la propiedad
de dichos Materiales e instalaciones se transfiera a YPFB con anterioridad a su
terminaciOn, el Titular tendra el derecho de uso para el cumplimiento del objeto previsto
en el presente Contrato, sin cargo alguno, de todos los Materiales e instalaciones cuya
propiedad hubiera sido transferida a YPFB conforme a este Contrato.

10.2 Mantenimiento. E] Titular mantendra todos los Materiales e
instalaciones utilizados en las Operaciones Petroleras en buen estado de funcionamiento
y al finalizar este Contrato, por cualquier causa, el Titular dejara dichos Materiales e
instalaciones en condiciones de funcionamiento.

CLAUSULA 11.
DISPONIBILIDAD DE LA PRODUCCION

11.1 Hidrocarburos de Insumo. El Titular podré utilizar
Hidrocarburos Producidos para las Operaciones Petroleras, ya sea como combustible o
para quema 0 venteo autorizado, libre de costos y cargos hasta los niveles autorizados
por el Ministerio. En caso de que el volumen de los Hidrocarburos de Insumo exceda el
nivel autorizado por el Ministerio, el valor de dicho volumen excedente sera descontado
de la Retribucién del Titular, con base en el calculo realizado para el pago de Regalias.
Todos los Hidrocarburos de Insumo seran fiscalizados y certificados por YPFB de
conformidad con el Articulo 18 de la Ley de Hidrocarburos y los reglamentos
correspondientes, y con apego a las disposiciones pertinentes sobre conservacién de
yacimientos de Hidrocarburos.

Af
-19-
11.2 Hidrocarburos Netos. Los Hidrocarburos Netos seran medidos
y analizados en los Puntos de Fiscalizacién para ser entregados a YPFB de acuerdo a lo
establecido en la Ley de Hidrocarburos y en este Contrato.

CLAUSULA 12.
PATENTES, REGALIAS, PARTICIPACIONES, IMPUESTOS Y BONOS

12.1 Reembolsos por Patentes. Los reembolsos a YPFB por pago de
patentes aplicables al Area del Contrato, seran efectuados por el Titular en los montos
correspondientes y siguiendo los procedimientos sefialados en los Articulos 47 al 51 de
la Ley de Hidrocarburos y sus reglamentos.

12.2 Pago de Regalias, Participaciones e IDH. E! pago de Regalias,
Participaciones e IDH que corresponde al presente Contrato ser realizado por YPFB.

YPFB proveera al Titular mensualmente certificados que evidencien el pago de las
Regalias, Participaciones e IDH que correspondan a este Contrato. YPFB garantiza al
Titular que permanecera indemne de cualquier reclamo o responsabilidad frente a las
autoridades competentes en relacidn con dichos pagos y se obliga a asumir las
responsabilidades fiscales que pudieran surgir por la falta de pago de las Regalias,
Participaciones e IDH derivadas de este Contrato.

12.3. Obligaciones Tributarias. YPFB, el Titular y las Empresas
Participantes estaran sujetos en todos sus alcances, en lo que les corresponda, a lo
establecido en las Leyes Aplicables, incluyendo a lo establecido en el Cédigo Tributario
Boliviano Ley N° 2492, Texto Ordenado de la Ley N° 843 y sus reglamentos.

12.4 Beno, No se realizara el pago de ninguna suma por concepto del
Bono al que se hace referencia en el articulo 67 de la Ley de Hidrocarburos, en
consideracion a los antecedentes descritos en la Clausula 2 de este Contrato.

CLAUSULA 13.
RETRIBUCION DEL TITULAR

13.1 Pago de Regalias, Participaciones e Impuestos, El valor de los
Hidrocarburos Netos recibidos por YPFB en el Punto de Fiscalizacion en cualquier Mes
Natural sera aplicado por YPFB primeramente al pago de la Regalia Departamental, la
Regalia Nacional Compensatoria, la Participacion del Tesoro General de la Nacion
(TGN) y el Impuesto Directo a los Hidrocarburos (IDH).

13.2 Retribucién del Titular. La Retribucion del Titular por parte de
YPFB, una vez iniciada la produccién comercial de uno 0 varios Campos en el Area de
Contrato, constituira el nico pago, compuesto por:

(a) Costos Recuperables. Del Valor Remanente, YPFB pagara al
Titular los Costos Recuperables de acuerdo con lo establecido en el Anexo F. Los

-20-
Costos Recuperables seran aprobados por YPFB y auditados segtin el Procedimiento
Financiero y Contable establecido en el presente Contrato y el Anexo D; y

(b) Utilidad. Una vez descontados los Costos Recuperables del
Titular, segtin se establece en la Clausula 13.2(a), YPFB pagara al Titular las utilidades
que corresponda segiin lo establecido en el Anexo F del presente Contrato.

13.3. Participacién de YPFB. Todos los demas ingresos derivados de
los Hidrocarburos Netos, después de realizar los pagos correspondientes a los servicios
de transporte y compresién adeudados a las empresas prestadoras de dichos servicios y
efectuar los pagos a que se refieren las Clausulas 13.1 y 13.2, le perteneceran a YPFB,
en el entendido de que YPFB asumira las obligaciones del Titular conforme a los
contratos de transporte y compresion con efectos a partir de la Fecha Efectiva.

13.4 Base del Calculo, La Retribucion del Titular se calculara en
funcion del volumen de los Hidrocarburos Netos entregados en el Punto de
Fiscalizacién y el precio de venta establecido en los contratos de comercializacion
referidos en la Clausula 7.2 descontados los costos de transporte y compresién cuando
fueran aplicables, desde el punto de entrega establecido en los respectivos contratos.

13.5 Costos Recuperables_Acumulados. Cuando en cualquier
periodo el monto destinado al pago de Costos Recuperables conforme a la Clausula
13.2(a) no sea suficiente para cubrir todos los Costos Recuperables acumulados, la
diferencia sera considerada como saldo inicial para los Costos Recuperables en el
siguiente periodo, en el entendido de que (i) los Costos Recuperables no cubiertos no
devengaran intereses, y (ii) si al concluir la vigencia de este Contrato el Titular no ha
cubierto todos los Costos Recuperables acumulados, el Titular asumira la pérdida
economica correspondiente sin que ésta pueda ser repercutida de forma alguna a YPFB.

13.6 Contraprestacién Unica. Queda expresamente convenido que
la Retribucién del Titular constituira el tinico pago a ser efectuado por YPFB por las
Operaciones Petroleras realizadas por el Titular bajo este Contrato, y de que YPFB no
garantiza en forma alguna la rentabilidad de este Contrato al Titular ni que el Titular
recuperara las inversiones en que incurra.

CLAUSULA 14.
MECANISMO DE PAGO

14.1 Separacién de Cuentas. En los contratos de comercializacién
que YPFB suscriba o que haya suscrito, acordara con el o los compradores de los
Hidrocarburos Netos una clausula por la que se establezca que la Retribucion del Titular
durante la vigencia de este Contrato sera pagada directamente al Titular en una cuenta
bancaria que éste designe, en apego a la instruccion por Mes vencido realizada
conforme a las Clausulas 14.2 y 14.3. -

21-
14.2. Administracién. E] Titular sometera a la aprobacién de YPFB
los calculos relativos a los distintos rubros que deberan ser cancelados (Regalias,
Participaciones e IDH; costos de transporte y compresién; participacién de YPFB;
Retribucion del Titular). YPFB y el Titular comunicaran conjuntamente al comprador el
monto a ser depositado en la cuenta designada por el Titular.

14.3 Diferendo de pago. En caso de un diferendo entre YPFB y el
Titular relativo al calculo de la Retribucion del Titular, las Partes instruiran al
comprador de los Hidrocarburos Netos de la siguiente manera.

(a) Si el diferendo versa sobre los Costos Recuperables, el calculo de
la Retribucién del Titular se realizaré excluyendo los costos impugnados por YPFB; y

(b) Si el diferendo versa sobre el calculo del Factor B a los efectos
del pago de la utilidad, el calculo de la utilidad se realizara tomando como base el
Factor B calculado por YPFB.

En el evento de desacuerdo entre YPFB y el Titular relativo al pago de la Retribucién
del Titular, las Partes se reuniran con el objetivo de resolver el diferendo con
anterioridad a la finalizacién del Mes en curso. En caso de que las Partes lleguen a un
acuerdo en relacién con tal diferendo, YPFB y el Titular realizaran la conciliacién
necesaria en la instruccién correspondiente al Mes inmediato posterior a dicho acuerdo.
En caso de no llegar a un acuerdo, las Partes podran someter la controversia a los
mecanismos de resolucién previstos en la Clausula 22.3 siendo para este caso, el
dictamen pericial vinculante para las Partes. En caso de que se de por terminado este
Contrato conforme a lo dispuesto en el mismo, YPFB mandara a los compradores de los
Hidrocarburos Netos las instrucciones de pago que considere apropiadas.

14.4 Procedimiento_de Pago. YPFB y el Titular acordaran un
procedimiento que regule los mecanismos operativos para la aplicacién de lo dispuesto
en esta Clausula 14.

14.5 Moneda de Pago, La Retribucion del Titular a efectos del
presente Contrato sera pagado por YPFB en Dolares.

14.6 Facturas. Con anterioridad al pago de cualquier porcion de la
Retribucién del Titular que hubiese sido devengada, las Empresas Participantes deberan
entregar a YPFB las facturas correspondientes que cumplan con los requisitos fiscales
de acuerdo con las Leyes Aplicables, incluyendo el Impuesto al Valor Agregado.

CLAUSULA 15.
OBLIGACIONES DE LAS PARTES

15.1 Obligaciones del Titular. Ademas de sus otras obligaciones
estipuladas en este Contrato, el Titular debera:
(a) Conducir las Operaciones Petroleras de forma continua y
conforme a las Leyes Aplicables, las Practicas Prudentes de la Industria, los Planes de
Desarrollo, Programas de Trabajo y Presupuestos aprobados por YPFB, y los demas
términos y condiciones del presente Contrato;

(b) Entregar los voliimenes necesarios para atender la demanda del
mercado interno de acuerdo con los requerimientos de las Leyes Aplicables;

(c) Emplear personal calificado asi como suministrar todos los
recursos necesarios, para la ejecucién de las Operaciones Petroleras y obtener
oportunamente todos los Materiales requeridos para la ejecucién de las mismas,
debiendo asegurarse que estén de acuerdo con las normas y Practicas Prudentes de la
Industria;

(d) Responsabilizarse de los Hidrocarburos Producidos hasta su
recepcion por parte de YPFB en los Puntos de Fiscalizacion;

(e) Presentar un programa de inversiones para la renovacién y
modernizacion tecnolégica de las plantas y demas instalaciones que actualmente operan
en el Area del Contrato de acuerdo con las Practicas Prudentes de la Industria. Este
programa de inversiones debera ser presentado a los sesenta (60) Dias posteriores a la
Fecha Efectiva del presente Contrato, para su aprobacién por YPFB;

(f) Abrir y mantener las cuentas corrientes bancarias en un banco en
la Republica, que seran utilizadas entre otros fines, para cubrir sus operaciones
denominadas en Bolivianos;

(g) Suministrar a YPFB toda la informacion, datos e interpretaciones
relacionados con las Operaciones Petroleras, tales como datos cientificos y técnicos
obtenidos en razon de sus trabajos, perfiles eléctricos, sdnicos, radiactivos y otros,
cintas y lineas sismicas, muestras de Pozos, nucleos, testigos de formacién, mapas,
informes topograficos, geolégicos, geofisicos, geoquimicos y de perforacién, asi como
cualquier otra informaci6n similar e informes de evaluacion geoldgica, geofisica y de
Campos, junto con los planos y documentos correspondientes;

(h) Mantener en la Republica registros completos de todas las
operaciones técnicas realizadas conforme a este Contrato:

(i) Suministrar a YPFB toda la informacién sobre la existencia de
riquezas mineras, hidréulicas y de otro tipo que se descubran como resultado de las
Operaciones Petroleras; y abstenerse de explotar recursos naturales distintos de los
Hidrocarburos que se descubran en el Area del Contrato;

Gg) Mantener una sucursal o subsidiaria en la Republica y a un

representante legal, ambos con domicilio legal en la Republica, de acuerdo con las
Leyes Aplicables;

-23-
(k) Abstenerse de perforar desde el Area del Contrato ningtin Pozo
que pueda atravesar la proyeccién vertical de sus limites, sin el consentimiento expreso
de YPFB;

ra) Ofrecer las mas amplias facilidades para que los representantes
de YPFB, del Ministerio, autoridades tributarias y ambientales realicen inspecciones de
las Operaciones Petroleras y en todas las instalaciones, oficinas, registros y libros
contables e informacion relacionada con las Operaciones Petroleras. Los representantes
de YPFB y demas autoridades y funcionarios estatales deberan cumplir las normas
ambientales y de seguridad aplicables en el sitio de operaciones;

(m) — Asegurar que los Hidrocarburos descubiertos en el Area del
Contrato no se derramen 0 desperdicien en cualquier otra forma, y evitar el dafio a los
estratos que contengan Hidrocarburos y a los que contengan depdsitos de agua;

(n) Cumplir con todas las obligaciones establecidas en el Titulo VII
de la Ley de Hidrocarburos referido a los derechos de los pueblos campesinos,
indigenas y originarios;

(o) Obtener todas las autorizaciones ambientales y de las instancias
correspondientes que se requieran para realizar las Operaciones Petroleras y, al concluir
cada trabajo, realizar la restauracién del area afectada de conformidad con su
correspondiente Declaratoria de Impacto Ambiental (DIA) 0 Declaratoria de
Adecuacién Ambiental (DAA), todo ello en cumplimiento de lo establecido en el Titulo
VIII Capitulos I y II de la Ley de Hidrocarburos, del reglamento respectivo y de
cualesquiera otras Leyes Aplicables;

(p) Mantener informados permanentemente a la Unidad de
Seguimiento y Control y a YPFB del desarrollo de todas las actividades efectuadas
durante la vigencia de este Contrato, mediante informes diarios, semanales y mensuales
sobre el progreso de las Operaciones Petroleras, informes globales al término de cada
operacién especifica, asi como todos los informes requeridos y establecidos en el
presente Contrato y sus Anexos;

(q) Recibir estudiantes o egresados de educacién técnica o superior
relacionados con la industria petrolera, sin asumir responsabilidades por sus riesgos,
para que realicen practicas y estudios en los Campos del Area del Contrato y en las
oficinas del Titular en Ja Republica. El nimero, tiempo y fechas seran acordados entre
YPFB y el Titular. E! Titular adicionalmente entregaré una ayuda econémica mensual,
por estudiante, que no sera considerada como Costo Recuperable. Se entendera que no
existe relacién laboral de dependencia alguna entre quienes realicen tales practicas y
estudios, ni con el Titular ni con YPFB. El Titular suscribira los respectivos contratos
de aprendizaje conforme a la legislacién pertinente;

(r) Exigir a sus Subcontratistas que en las Operaciones Petroleras
adopten las medidas para proteger la vida, el derecho de propiedad, sembradios,

cosechas, pesca, flora y fauna silvestre y otros derechos vinculados a la proteccién
social y del medio ambiente, conforme a las Leyes Aplicables;

(s) Dar preferencia a la contratacion de los bienes producidos en la
Republica y servicios prestados por empresas nacionales, siempre y cuando dichos
bienes y servicios se ofrezcan en condiciones similares de calidad, precio y
disponibilidad, en el momento, lugar y en las cantidades requeridas;

(t) Responsabilizarse, de acuerdo a las Leyes Aplicables, por
cualquier pérdida o dafio causados a terceros por sus Subcontratistas 0 sus empleados,
por accion u omisién y debera indemnizar al Estado 0 a sus dependencias y a terceros,
segtin corresponda, por las responsabilidades emergentes de dichos actos u omisiones,
liberando a YPFB de toda responsabilidad. Estos costos no seran considerados Costos
Recuperables;

(u)  Cumplir con las Leyes Aplicables en materia de derechos de
propiedad industrial e intelectual de terceros, liberando a YPFB y al Estado y a sus
dependencias de cualquier reclamo que pueda resultar por el uso indebido o no
autorizado de dichos derechos;

(v) | Comunicar inmediatamente a YPFB cualesquiera procedimientos
arbitrales, judiciales 0 administrativos en que sea parte o estuviere de algtin modo
involucrado, en relacién con el presente Contrato; y

(w)  Asumir frente a YPFB la responsabilidad por cualesquiera
pérdidas, perjuicios, dafios, accion, juicio o procedimiento ocasionados por actos
ilicitos, negligencia, culpa grave o dolo de sus empieados o Subcontratistas, y eximira a
YPFB de toda reclamacion y responsabilidad que de ello emane. Los costos incurridos
por el Titular en cualquiera de las cuestiones antes mencionadas no se consideraran
Costos Recuperables. Queda entendido que el Titular sera solamente responsable por
dafios directos excluyéndose toda responsabilidad por las consecuencias mediatas 0
remotas de su accién u omisién.

(x) Tomar las medidas pertinentes en las situaciones de emergencia y
de Caso Fortuito o Fuerza Mayor.

15.2 Obligaciones de YPFB. Ademas de sus otras obligaciones
estipuladas en este Contrato, YPFB tendra las siguientes obligaciones:

(a) Suministrar la informacién y datos que YPFB tenga disponible y
que el Titular no tenga en su posesion y en relacién al Area del Contrato, debiendo el
Titular pagar el costo que acuerden las Partes si la informacién es suministrada por
YPFB, o las tarifas aprobadas para la provision de informaciOn administrada por el
Centro Nacional de Informacion Hidrocarburifera (CNIH) cuando sea esta ultima quien

la suministre;
j

VA

-25-
(b) Cooperar con ei Titular, a requerimiento de éste, en las gestiones
administrativas que tenga que efectuar ante las autoridades de la Republica, no siendo
responsable de los resultados obtenidos ante estas autoridades. En tal caso, el Titular
asumiré todos los gastos en que incurra YPFB, los cuales seran considerados como.
Costos Recuperables; -

(c) Asumir frente al Titular la responsabilidad por cualesquiera
pérdidas, perjuicios, daiios, accién, juicio o procedimiento ocasionados por actos
ilicitos, negligencia, culpa grave o dolo de sus empleados o Subcontratistas, y eximira al
Titular de toda reclamacién y responsabilidad que de ello emane. Queda entendido que
YPFB sera solamente responsable por dafios directos excluyéndose toda
responsabilidad por las consecuencias mediatas o remotas de su accién u omisi6n.

(d) Cooperar con el Titular para obtener en el marco de las Leyes
Aplicables, los derechos de paso, uso 0 servidumbre requeridos para las Operaciones
Petroleras. En tal caso, el Titular asumird todos los gastos en que incurra YPFB, los
cuales seran considerados como Costos Recuperables; y

(e) Supervisar todas las Operaciones Petroleras realizadas por el
Titular bajo el presente Contrato.

CLAUSULA 16.
SUBCONTRATISTAS Y PERSONAL

16.1 Subcontratistas.

(a) El Titular tiene el derecho de utilizar Subcontratistas para la
provision de equipos y servicios especializados de conformidad con lo establecido en
esta Clausula 16. El Titular y sus Subcontratistas seran empresas aut6nomas, por lo que
su personal es contratado por su exclusiva cuenta y riesgo, siendo los unicos
responsables por el cumplimiento de las obligaciones laborales o patronales que
provengan o emanen de la Ley General del Trabajo, del Codigo de Seguridad Social, de
la Ley de Pensiones, de los contratos individuales 0 colectivos que hayan celebrado con
su personal, no existiendo relacién laboral entre YPFB, el Titular, los Subcontratistas
del Titular y su personal. Asi como con lo establecido en el Cédigo Tributario
Boliviano Ley N° 2492, el Texto Ordenado de la Ley N° 843 y sus respectivos
reglamentos.

(b) Cuando en la contratacién de servicios petroleros, el Titular
contrate a alguna de las Empresas Participantes o sus Afiliadas, debera solicitar
autorizacién previa a YPFB.

(c) El Titular no podra fraccionar de forma innecesaria los procesos
de licitacion con el objetivo de evitar los umbrales establecidos en la Clausula 16.2.
16.2

Proceso de Licitacién Internacional para Subcontratos. Fi
Titular debera realizar los siguientes procedimientos licitatorios en funcién de los

distintos montos previstos para cada contrato a ser concluido para las Operaciones
Petroleras (los montos estan expresados en Délares):

Procedimiento A | Procedimiento B Procedimiento C
Inferior a} entre 350.000,00 y | superior a
350.000.00 4.000.000,00 4.000.000,00

(A)

Procedimiento A:

EI Titular podra suscribir el contrato con el Subcontratista que considere
mejor calificado sin obligacién de realizar una licitacion.

(B)

(C)

Procedimiento B:

EI Titular debera:

(1)
(2)

GB)

(4)

adjudicar el contrato mediante proceso de licitacion;

informar a YPFB el nombre de las compajfiias que habra
de invitar a la licitacién;

agregar a [a lista de compafifas a invitar aquellas que sean
sugeridas por YPFB y retirar aquellas cuya participacion
YPFB desaconseje de forma justificada en un plazo de
catorce (14) Dias de recepcion de la informacion:

informar a YPFB de la compaifiia seleccionada y enviarle
una copia de la versién final del contrato.

Procedimiento C

EI Titular debera:

()
(2)

adjudicar el contrato mediante proceso de licitacion:

informar a YPFB el nombre de las compafiias que habra
de invitar a la licitacion;

agregar a la lista de compaiiias a invitar aquellas que sean

sugeridas por YPFB y retirar aquellas cuya participacion
YPFB desaconseje de forma justificada en un plazo de

-27-
catorce (14) Dias de recepcién de la informacion;

(4) someter a la aprobacién de YPFB la eleccién de la
compaiiia seleccionada, en el entendido de que YPFB con
causa justificada podra detener el proceso licitatorio y/o
instruir el inicio de un nuevo proceso licitatorio;

(5) YPFB debera hacerle saber al Titular su aprobacién o
rechazo del resultado del proceso licitatorio en un plazo
de diez (10) Dias Habiles, en el entendido de que (i) si
YPFB no notifica al Titular su aprobacién dentro de dicho
plazo, se entendera aprobado y (ii) YPFB no podra negar
su aprobacion de forma injustificada;

(6) enviar a YPFB una copia de la version final del contrato;
y

(7) en caso de que un nuevo proceso licitatorio fuera
ordenado por YPFB, los plazos del Programa de Trabajo
se adecuaran en consecuencia.

16.3. Personal. En la contratacién de su propio personal, el Titular
debera dar preferencia a personas nacionales calificadas y con experiencia en la funcién
requerida, en el entendido de que, de conformidad con el Articulo 15 de la Ley de
Hidrocarburos, en ningtin momento el personal extranjero del Titular podra exceder el
quince por ciento (15%) de la némina de empleados del Titular. El Titular debera
contar con personal nacional en todos los niveles jerarquicos, medios, técnicos.
administrativos y laborales.

16.4 Capacitacién de Personal. YPFB definira, en coordinacién con
el Titular, durante la vigencia del presente Contrato, programas anuales de capacitacion:

(a) Para el personal boliviano del Titular a fin de que pueda sustituir
progresivamente al personal extranjero en el ejercicio de puestos especializados y/o de
alto nivel; y

(b) Para el personal de YPFB, que éste designare.

Los costos en los que incurra el Titular por estos conceptos se consideraran Costos
Recuperables.

16.5  Legislacién_Laboral. E! Titular y sus Subcontratistas estan
obligados a cymplir todas las disposiciones laborales y de seguridad social de la
Reptiblica.
CLAUSULA 17.
SEGUROS

17.1 Disposici6n General, Las obligaciones. responsabilidades y
riesgos del Titular conforme al presente Contrato son independientes de la contratacién
de los seguros a que se hace referencia en esta Cldusula 17 y, en consecuencia, el
alcance de las obligaciones y responsabilidades derivadas de la asuncién de tales riesgos
no podran reducirse en perjuicio de YPFB o de terceros en la medida de la contratacién
de los mencionados seguros 0 por la falta de la contratacién o cobertura suficiente de
ellos.

17.2. Cobertura de Seguro. Con el objeto de cubrir los riesgos
inherentes a la realizacién de las Operaciones Petroleras, el Titular debera obtener y
mantener en pleno vigor y efecto las pdlizas de seguros requeridas conforme a las
Practicas Prudentes de la Industria y las Leyes Aplicables. Estos seguros deberan
cubrir, entre otros riesgos:

e La pérdida o daiio a los bienes, materiales, equipos e instalaciones utilizados
por el Titular en las Operaciones Petroleras;

e Los dajios personales, dafios a terceros y riesgos de contaminacién asociados
con las Operaciones Petroleras;

e El control y/o descontrol de los pozos de gas y/o petrdleo emergente de las
Operaciones Petroleras;

e Vida en Grupo y Accidentes Personales para funcionarios dependientes
directos e indirectos del Titular asi como para los visitantes a los campos e
instalaciones de las Operaciones Petroleras objeto del presente Contrato.

Los costos de estos seguros seran considerados Costos Recuperables. En caso de que el
Titular (i) no cuente con las coberturas de seguro a que se refiere esta Clausula, o (ii) no
renueve, no las mantenga en vigor o actue negligentemente en la efectivizacién de una
cobertura, el Titular asumiraé todos los costos de reposicién, reparacién e indemnizacién
y estos costos no serdn considerados Costos Recuperables.

17.3 Renuncia_a_la_Subrogacién. En todas las pdlizas
proporcionadas por el Titular para la ejecucién del presente Contrato, se incluira una
renuncia a la subrogacién de los aseguradores contra YPFB y todos sus cesionarios,
Afiliadas, mandatarios, funcionarios, directores, empleados, asesores, aseguradores 0
emisores de pélizas, asi como una renuncia a cualquier derecho de los aseguradores a
una compensacién o contra-reclamaci6n, ya sea mediante un endoso o de cualquier otra
manera, en relacién con cualquier tipo de responsabilidad de cualquiera de aquellas
personas aseguradas en cualquiera de las pdlizas.

-29-

f
17.4 Pago del Deducible. El Titular asumira el pago de cualquier y
todo deducible aplicable bajo las pdlizas de seguros. El pago de deducibles se
consideraraén Costos Recuperables.

17.5 Aseguradoras. Cada poliza de seguro debera ser contratada bajo
términos, condiciones y con aseguradoras legalmente establecidas en la Reptiblica, con
una calificacion crediticia de cuando menos A] de Fitch (o equivalente), emitida por
una agencia calificadora independiente de prestigio internacional.

17.6 Notificaciones. En relacién a cualquier poliza a que se refiere
esta Clausula 17, el Titular debera notificar de inmediato a YPFB la ocurrencia de
cualquiera de los siguientes hechos: (i) cualquier pérdida que esté cubierta por una
poliza; (ii) cualquier disputa con una aseguradora; (iii) la falta de pago de cualquier
prima; (iv) la falta de mantenimiento en pleno vigor y efecto, por cualquier razon, de
cualquier péliza; y (v) cualquier cambio de cobertura.

17.7 Certificaciones. Dentro de los treinta (30) Dias contados a partir
del momento de contratacién de las polizas requeridas conforme a esta Clausula 17, y
en cada aniversario subsiguiente a tal fecha, el Titular debera entregar a YPFB un
certificado emitido por sus aseguradores en el cual éstos confirmen lo siguiente: (i) el
nombre de la compajiia aseguradora que emitié la poliza: (ii) el aleance (incluyendo
confirmacién de la renuncia al derecho de subrogacién a que se hace referencia en la
Clausula 17.3), cobertura, deducibles, exclusiones, limite y Dia de vencimiento de la
poliza; (iii) que la pdliza esta en pleno vigor y efecto a la fecha de certificacion: (iv) que
el Titular ha efectuado todos los pagos de primas correspondientes; y (v) que YPFB.
sus representantes habilitados y empleados. han sido nombrados como asegurados
adicionales en tal péliza.

17.8  Duracién de las Pélizas. Salvo por estipulacién en contrario,
todas las pélizas requeridas por esta Cldusula 17 deberan ser validas cuando menos por
un afio. En caso de que el Titular no obtenga o no renueve cualquier péliza a tiempo.
YPFB tendra la opcién de (i) renovar por cuenta del Titular tales pdlizas; 0 (ii) rescindir
el presente Contrato por haberse constituido el incumplimiento del Titular conforme a la
Clausula 23.1(e).

17.9 Moneda de Pago. Las indemnizaciones a cobrar por las pdlizas
requeridas conforme a esta Clausula 17 deberan ser denominados y pagaderos en
Délares.

17.10 Seguros de los Subcontratistas. E] Titular exigira como
condicién de contratacién a todos sus Subcontratistas, que en todo momento durante el
periodo en que participen en la realizacién de las Operaciones Petroleras, suministren y
mantengan en pleno vigor y efecto pdlizas de seguros similares a las establecidas en
esta Clausula 17, o bien, de que sus Subcontratistas estén cubiertos por los seguros del
Titular.

( 30
17.11 Cumplimiento con las Leyes Aplicables. En la contratacién de

las polizas de seguros, el Titular cumplira con la legislacién vigente sobre esta materia
en la Republica.

17.12 Destino de los Beneficios. [El Titular y los Subcontratistas
destinaran inmediatamente cualquier pago que reciban conforme a las pdlizas de
seguros a reparar 0 reemplazar cualquiera de los activos o instalaciones dafiados 0
destruidos.

17.13 Costos en Exceso. En el evento de que el Titular invierta un
costo mayor al costo recibido por las compafiias aseguradoras por concepto de dafios o
pérdidas a los productos. Materiales o instalaciones relacionadas con las Operaciones
Petroleras, el costo pagado en exceso por el Titular sera considerado Costo
Recuperable, siempre que no haya mediado dolo, culpa grave o negligencia conforme a
las Practicas Prudentes de la Industria, por parte del Titular.

17.14 Falta de Pago 0 de Cobertura. En caso de que una compafifa
aseguradora retenga o rehuse el pago de una reclamacién por dolo, culpa o negligencia
del Titular, las Empresas Participantes, los Subcontratistas o cualquier Afiliada, el
Titular asumira los costos de reparacion, reposicién y/o indemnizacion, y esos costos no
se consideraran Costos Recuperables.

CLAUSULA 18.
GARANTIAS

18.1. Garantia de Cumplimiento. En cumplimiento del Articulo 67
inciso d) de la Ley de Hidrocarburos, dentro de los veinte (20) Dias siguientes a la
aprobacion por parte del Poder Legislativo de este Contrato, cada una de las Empresas
Participantes entregara a YPFB la Garantia de Cumplimiento debidamente legalizada
por las instancias correspondientes.

18.2 Garantia Bancaria. Es obligacién del Titular presentar una
Garantia Bancaria respecto a la ejecucién de las UTE antes del inicio de cada una de las
Fases correspondiente, por el monto que resulte de multiplicar las UTE
correspondientes a esa Fase por el valor unitario vigente a tiempo de la presentacién de
las respectivas Garantias Bancarias. En el cdiculo se tomarén en cuenta los créditos de
UTE de las Fases anteriores que pudiera tener el Titular. Las Garantias Bancarias
podran tener plazos de vencimiento anuales, en el entendido de que YPFB tendré
derecho de hacer efectivas las Garantias Bancarias si éstas no son renovadas antes de su
vencimiento.

CLAUSULA 19.
CONTABILIDAD Y AUDITORIA

19.1 Costos_en_Relacién_ con Operaciones Petroleras. Toda
operacién contable realizada de acuerdo a las estipulaciones de este Contrato en
relacién con sus operaciones, cualquiera sea la moneda empleada y lugar de pago, sera
debidamente consignada en el registro contable del Titular en la Republica en base a lo
devengado. Todas y cada una de estas operaciones contables seran la base para el
calculo de los Costos del Titular en relacion con sus operaciones. Una vez que dichos
Costos hayan sido (i) previstos en un Presupuesto aprobado por YPFB, (ii) incurridos y
reportados por el Titular en apego al Procedimiento Financiero y Contable, y (iii)
aprobados por YPFB en apego al Procedimiento Financiero y Contable, constituiran
Costos Recuperables.

19.2 Revisi6n de Costos. YPFB podra aprobar como Costo
Recuperable en cada periodo, los Costos que en principio considere aceptables, sin
perjuicio de su derecho a revisarlos posteriormente, si considerara que dicha aprobacién
preliminar no debié proceder por no cumplir con los requerimientos previstos en este
Contrato o las Leyes Aplicables. Para esta revision, YPFB tendra un plazo de
veinticuatro (24) Meses después del cierre del correspondiente Afio calendario.

19.3 Auditoria de Costos Recuperables. YPFB, dentro del plazo
definido en la Clausula 19.2, podra realizar auditorias trimestrales de los Costos
Recuperables conforme a la Clausula 8 del Procedimiento Financiero y Contable.

19.4 Qbligacién de Mantener Registros. E] Titular debera mantener
permanentemente en sus oficinas en la Reptblica los libros de contabilidad, sus
soportes y evidencias, asi como los registros en los cuales se aprecien sus actividades
bajo este Contrato, incluyendo los Costos incurridos, ingresos percibidos, volumen y
valor de los Hidrocarburos Producidos y Netos. Estos registros deberadn ser
conservados por un plazo de cinco (5) Afios.

19.5  Moneda, Idioma_y Procedimientos de los Registros. La
contabilidad del Titular debera ser Ievada a los efectos del presente Contrato en
Bolivianos, en idioma espafiol y de acuerdo a las normas de contabilidad generalmente
aceptadas en la Reptblica.

19.6 Registro de la _Moneda, Todos los ingresos y gastos en
cualquier moneda diferente a Bolivianos deberan registrarse en los libros del Titular al
tipo de cambio oficial publicado por el Banco Central de Bolivia, del ultimo Dia Habil
anterior a la fecha de la transaccién, Los ingresos y gastos financieros que resulten de
este cambio deberan ser acreditados o debitados a las cuentas del Contrato, segtin lo
establecido en el Anexo D.
19.7 Otras Inspecciones y Auditorias. Los libros de contabilidad del
Titular estaran disponibles, de acuerdo a la legislacion vigente, para ser inspeccionados
y auditados por la autoridad competente para propésitos fiscales. El Estado, a través de
la autoridad tributaria competente, podra abrir cargos dentro del plazo de prescripcién y
cémputo de la misma establecidos en el Cédigo Tributario.

19.8 Procedimiento_Financiero_y Contable. El Procedimiento
Financiero y Contable forma parte del presente Contrato como Anexo D.

CLAUSULA 20.
CESION Y CAMBIO DE CONTROL

20.1 Cesién. Ninguna de las Partes podra ceder, gravar o transferir,
total o parcialmente, este Contrato o sus derechos u obligaciones derivadas del mismo,
sin el consentimiento previo y por escrito de YPFB y el Ministerio, salvo (i) la facultad
de YPFB de ceder o transferir este Contrato a cualquier otra entidad que sea, directa 0
indirectamente, de propiedad exclusiva de la Reptiblica, en cuyo caso lo notificara a las
Empresas Participantes, y (ii) la facultad de cada Empresas Participante de ceder 0
transferir este Contrato a cualquier empresa que sea, directa o indirectamente, de
propiedad exclusiva (excepto por participaciones insignificantes detentadas por otros
socios requeridas por Ley) de las Empresas Participantes, siempre y cuando Empresas
Participantes garanticen solidariamente el cumplimiento de los compromisos asumidos
por el cesionario.

20.2 Cambio de Control Voluntario. Cada una de las Empresas
Participantes se asegurara de que no sufrira, directa o indirectamente, un cambio
voluntario de Control (esto es, un cambio del Control en su casa matriz en ultima
instancia) durante la vigencia de este Contrato, sin el consentimiento por escrito de
YPFB. En caso de que no se cumpla con este requisito, YPFB podra rescindir este
Contrato sin que tenga que realizar pago alguno al Titular. terminacién que surtira
efectos inmediatos después de notificar a las Empresas Participantes.

20.3 Cambio de Control Involuntario. En caso de que una de las
Empresas Participantes tuviera un cambio de Control, involuntario u hostil, debera
notificar a YPFB tal circunstancia dentro de los treinta (30) Dias siguientes a dicho
cambio de Control, indicando ademas qué persona ejerce a partir de ese momento el
Control sobre la Empresa Participante afectada. YPFB podra observar dicho Cambio de
Control en los siguientes casos: (i) por razones de politica de Estado, y (ii) por haber el
nuevo controlante demandado a YPFB o al Estado Boliviano ante tribunales
internacionales. En este caso, YPFB tendra un plazo de treinta (30) Dias contados a
partir de que reciba la notificacién correspondiente para exigir que el interés en este
Contrato perteneciente a la Empresa Participante afectada por el cambio de Control se
transfiera a un tercero en un plazo no mayor a un (1) Afio. En caso de que no se cumpla
con este requisito, YPFB tomara la participacién de dicha Empresa Participante sin que
tenga que realizar pago alguno.

4
-33-
CLAUSULA 21.
CASO FORTUITO O FUERZA MAYOR

21.1 Caso Fortuito_o Fuerza Mayor. Ninguna de las Partes
respondera por el incumplimiento, suspensi6n o retardo en la ejecucién de las
obligaciones de este Contrato, si dicho incumplimiento, suspensi6n o retardo ha sido
causado por Caso Fortuito o Fuerza Mayor, debidamente comprobado.

21.2 Carga de la Prueba. La prueba de Caso Fortuito o Fuerza
Mayor correspondera a quien la alega.

21.3 Cese de Caso Fortuito o Fuerza Mayor. La ocurrencia de Caso
Fortuito o Fuerza Mayor podra dar lugar a revision de los planes y programas de trabajo

aprobados, estando las Partes obligadas a reiniciar el cumplimiento de sus obligaciones
tan pronto hayan cesado los efectos del Caso Fortuito o Fuerza Mayor. Las
obligaciones no afectadas por el Caso Fortuito o Fuerza Mayor seran cumplidas
oportunamente segtin las estipulaciones de este Contrato.

21.4 No Prérroga. La ocurrencia de Caso Fortuito 0 Fuerza Mayor
no prorrogara la duracién del Contrato.

CLAUSULA 22.
LEY APLICABLE Y SOLUCION DE CONTROVERSIAS

22.1 Ley Aplicable. El] presente Contrato se regira e interpretara de
acuerdo con las leyes de la Republica.

22.2 Reuniones Extraordinarias. En la eventualidad de producirse y
mantenerse alguna discrepancia entre el Titular y YPFB en relacién con este Contrato,
cualquiera de las Partes podra convocar a una reunién extraordinaria de la Unidad de
Seguimiento y Control. Si la discrepancia no se resuelve en esa instancia, e] asunto sera
elevado a los maximos ejecutivos de las Partes que tendran un plazo maximo de
noventa (90) Dias para tomar una decision. En caso de no llegarse a un acuerdo,
cualquiera de las Partes podra atenerse a lo establecido en la Clausula 22.4.

22.3 Peritaje Técnico. En controversias técnicas, las Partes podran
acordar recurrir a dictamenes periciales elaborados por peritos independientes en la
materia de la controversia para allegarse elementos que les permitan resolver la
controversia técnica de que se trate. Para ello, de comtin acuerdo nombraran al perito
independiente, fijaran el objeto del dictamen pericial y estableceran los pasos y
procedimientos a ser implementados por el perito independiente. Los honorarios y
gastos del perito independiente seran cubiertos en partes iguales, en el entendido de que
(i) la parte correspondiente a YPFB debera ser pagada por el Titular y considerada
Costo Recuperable, y (ii) la parte correspondiente al Titular debera ser asumida por éste
y no sera considerada Costo Recuperable, salvo en el caso que el dictamen pericial
favorezca al Titular. E] dictamen pericial no sera vinculante para las Partes.

4 34-
22.4 Arbitraje. Dentro del marco del Articulo 69 de la Ley de
Hidrocarburos, cualquier controversia respecto a o en relacién con este Contrato que no
pueda ser solucionada conforme al procedimiento establecido en la Clausula 22.2, sera
resuelta mediante arbitraje, de conformidad con lo establecido en la Ley de Arbitraje y
Conciliacién No. 1770 de 10 de marzo de 1997. El numero de arbitros sera tres (3), uno
nombrado por YPFB, uno nombrado conjuntamente por la Empresa Participante o las
Empresas Participantes parte en la controversia, y el tercero por los dos arbitros
nombrados anteriormente, con el consentimiento de las Partes en la controversia. Si el
tercer arbitro no es nombrado dentro de un periodo de sesenta (60) Dias contados a
partir del nombramiento del segundo 4rbitro, o si alguna de las Partes no nombra un
arbitro, entonces dicho 4rbitro sera nombrado de acuerdo con lo dispuesto en el
Reglamento abajo mencionado. La sede del arbitraje sera la ciudad de La Paz, Bolivia.
Las leyes aplicables seran las leyes de la Republica de Bolivia. El arbitraje se llevara a
cabo de conformidad con el procedimiento y el Reglamento de Arbitraje de la Camara
de Comercio Internacional (CCI). El arbitraje se conducira en idioma espafiol. En caso
de que un arbitraje relacionado con el presente Contrato y un arbitraje de acuerdo con la
Garantia de Cumplimiento se refieran al mismo asunto, dichos arbitrajes se
consolidaran y seran tratados como un solo arbitraje ante el mismo tribunal arbitral.

22.5 Renuncia_a_la_Via_Diplomatica. Las Partes_renuncian
expresamente a formular cualquier reclamo por la via diplomatica.

CLAUSULA 23.
CAUSAS DE TERMINACION

23.1. Terminacién por YPFB. YPFB tendra derecho a dar por
terminado este Contrato, con efectos inmediatos a partir de la notificacién al Titular, en
los casos siguientes:

(a) Si dentro de los siguientes cinco (5) Dias a que deba presentarla,
el Titular no presentara las Garantias Bancarias estipuladas en el Contrato al inicio de
cada Fase del Periodo Inicial de Exploracion o al inicio de cada Fase del Periodo
Adicional de Exploracion, 0 no las mantuviera en vigor para los periodos requeridos
conforme al presente Contrato.

(b) Por incumplimiento sustancial en la ejecucion de las Unidades de
Trabajo para la Exploracion (UTE) durante la Fase vigente en el Periodo de
Exploracién que corresponda.

(c) Si dentro de los cuarenta y cinco (45) Dias siguientes a que deba
presentarlo, el Titular no presenta el Plan de Desarrollo; o si dentro de los treinta (30)
Dias siguientes a que reciba notificacién de YPFB al respecto, el Titular no inicia 0 no
remedia el incumplimiento al Plan de Desarrollo, sus respectivos Programas de Trabajo
y Presupuestos Anuales sin causa justificada reconocida por YPFB.

-35-
(d) Por negativa del Titular de entregar los voliimenes necesarios
para el abastecimiento del mercado interno de acuerdo a las Leyes Aplicables.

(e) Si el Titular no obtiene o no mantiene en pleno vigor y efecto las
Garantias Bancarias o las polizas de seguro requeridas conforme a las Clausulas 17 y 18
del presente Contrato.

(ft) Por incumplimiento del pago por reembolso a YPFB de las
Patentes dentro del plazo de treinta (30) Dias de notificacién al Titular por YPFB con la
correspondiente certificacién de pago, de acuerdo a lo establecido en el Articulo 48 de
la Ley de Hidrocarburos. Previo al pago por YPFB de dichas Patentes, YPFB notificara
al Titular con la liquidacién detallada para que se efectue el reembolso.

(g) Por la interrupcion de la produccién en un Area de Explotacion,
excepto por causas técnicas justificadas e informadas en forma previa y por escrito y
aceptadas por YPFB. En caso de situacién de emergencia, la interrupcién de la
produccién debera ser informada y justificada en un plazo no mayor a veinticuatro (24)
horas de sucedido el hecho.

(h) Si cualquier Empresa Participante 0 garante cae en insolvencia o
es incapaz de pagar sus deudas al vencimiento de las mismas, © solicita o acepta la
imposicion de un administrador, liquidador 0 sindico respecto a sus propiedades o sus
ingresos 0 inicia cualquier procedimiento judicial bajo cualquier legislacién para el
reajuste o diferimiento de sus obligaciones o de cualquier parte de las mismas 0 solicita
la quiebra, reorganizaciOn, suspension de pagos, disolucion o liquidacién o realiza o
permite una sesi6n general o un arreglo con o para el beneficio de sus acreedores.

(i) Si el Titular incumpliera el Acuerdo de Entrega de Hidrocarburos
referido en la Clausula 7.2, y no lo subsanare en el plazo de treinta (30) Dias contados a
partir de notificacién escrita por parte de YPFB, sin perjuicio de las penalidades
previstas en el indicado Acuerdo.

Salvo que los supuestos anteriores tengan un plazo de gracia especifico, el Titular
tendra treinta (30) Dias para remediar cualquier incumplimiento antes de que YPFB
pueda rescindir el presente Contrato.

23.2 Obligaciones Subsistentes. En todo caso de terminacién del
Contrato, las Partes deberan cumplir todas las obligaciones aplicables estipuladas en el
presente Contrato y sus Anexos antes de la devolucién del Area del Contrato.

CLAUSULA 24.
ABANDONO DE CAMPOS

24.1. Programa de Trabajos. E\ Titular es responsable de realizar

todas las Operaciones de Abandono conforme a las Leyes Aplicables y las Practicas
Prudentes de la Industria relativas al Abandono. Cada uno de los Programas de Trabajo

-36-
y Presupuestos relativos a las Operaciones de Exploracién, Operaciones de Evaluacion,
Operaciones de Desarrollo y Operaciones de Explotacion, debera contener un capitulo
relativo al Abandono.

24.2 Abandono Relacionado con las Operaciones Petroleras. Todos
los Costos por Abandono relacionados con Operaciones Petroleras aprobados por YPFB

en los Planes de Trabajo y en sus Presupuestos correspondientes seran considerados
Costos Recuperables en la medida en que se incurran de conformidad con el
Procedimiento Financiero y Contable.

24.3 Presupuesto de Abandono. Conjuntamente con la presentacién
del Presupuesto correspondiente al Afio designado en la clausula 24.5, el Titular debera
presentar a YPFB para su aprobacion un presupuesto de Abandono para las Operaciones
Petroleras (el “Presupuesto de Abandono”). Una vez que el Presupuesto de Abandono
ha sido aprobado por YPFB, el Titular debera actualizarlo anualmente con la
aprobacién de YPFB.

24.4 Calculo_de la Provisién Anual. La provision anual para las
actividades de Abandono relativas a las Operaciones de Desarrollo y Operaciones de
Explotacién sera determinada para cada afio con base en la siguiente formula:

PA =(CAE - PAA ~ IA) * PAE/ RRR

en donde:

PA = Provision Anual.

CAE = Monto de los Costos de Abandono estimados de
acuerdo con el Presupuesto de Abandono.

PAA = Provision de Abandono acumulada conforme a lo
previsto en el presente Contrato.

IA = Intereses acumulados en la Cuenta de Abandono a
que se hace referencia en la Clausula 24.5,

PAE = Produccién Anual Estimada del Campo en cuestion
para el Afio en cuestion.

RRR = Las reservas recuperables remanentes al principio del

Afio en cuestién, hasta el final del término del
Contrato o el cierre del Campo.

24.5 Cuenta de Abandono. Una vez que fueran producidas el sesenta
por ciento (60%) de las reservas de un Campo, el Titular transferira los fondos
previsionados a la Cuenta de Abandono, los cuales seran Costos Recuperables a partir
de ese momento. A tal efecto, las Partes estableceran un fideicomiso denominado en
Délares cuyo destino unico y especifico sera cubrir los Costos de Abandono de los
Campos en el Area del Contrato (la “Cuenta de Abandono”). Dicho fideicomiso se
acordara con un Agente Fiduciario designado de comin acuerdo entre YPFB y el

/

-37-
Titular, En caso de que habiéndose cubierto todos los Costos de Abandono de los
Campos del Area del Contrato hubiere un saldo positivo en esta Cuenta de Abandono,
los fondos remanentes seran propiedad de YPFB y el Titular conforme al procedimiento
establecido en el Anexo F para la Utilidad del Titular. En caso de que los fondos
aportados a la Cuenta de Abandono no sean suficientes para cubrir todos los Costos de
Abandono, el Titular deberé realizar las aportaciones que resulten necesarias para cubrir
tales Costos.

24.6 Notificacién y Requerimientos del Programa. E] Abandono de
un Campo debera ser notificado a YPFB por el Titular con una anticipacién de por lo

menos dieciocho (18) Meses al inicio de las operaciones de Abandono, indicando la
fecha estimada de la terminacién de la produccién del Campo e incluyendo un
programa para desarrollar dicho Abandono, El programa de Abandono debera sujetarse
estrictamente al Reglamento de Normas Técnicas y de Seguridad para las Actividades
de Exploracién y Explotacién de Hidrocarburos y al Reglamento Ambiental para el
sector de Hidrocarburos.

24.7 Aprobacién_u Observaciones. YPFB debera hacer conocer al
Titular su aprobacién u observaciones al programa de Abandono, en un plazo no mayor
a sesenta (60) Dias desde la recepcidn de la notificacion indicada en la Clausula 24.6.
E] Titular tendra un plazo de treinta (30) Dias para subsanar las observaciones.

24.8 Responsabilidad_al_finalizar_el_Contrato. Al finalizar el
Contrato YPFB podra solicitar al Titular, la no realizacién de las operaciones de

Abandono con el objetivo de continuar la produccién del Campo. En este caso el Titular
entregara a YPFB todas las instalaciones de produccién, facilidades y pozos en estado
de funcionamiento. El Titular quedara exonerado de toda obligacién y responsabilidad
relativa al abandono de estas instalaciones, facilidades 0 pozos devueltos a YPFB.
Asimismo, el Titular instruira al Agente Fiduciario la transferencia de los fondos que se
encuentren en el fideicomiso establecido en la Clausula 24.5 a favor de YPFB, relativos
al Campo objeto de la referida solicitud por parte de YPFB.

CLAUSULA 25.
UNIDAD DE SEGUIMIENTO Y CONTROL

25.1 Seguimiento de Actividades. Todas las Operaciones Petroleras
seran supervisadas por la Unidad de Seguimiento y Control, de acuerdo con lo
establecido en la Ley de Hidrocarburos y el reglamento respectivo. Las facultades y
responsabilidades de dicha Unidad se encuentran sefialadas en el reglamento aprobado
por el Ministerio y en el presente Contrato.

25.2 Membresia y Poderes de la Unidad de Seguimiento y Control.
La Unidad de Seguimiento y Control estara integrada por tres (3) miembros 0 sus

alternos designados por el Titular y por tres (3) miembros o sus alternos designados por
YPFB. Uno de los representantes de YPFB presidira la Unidad. La Unidad tendra los
siguientes poderes y atribuciones:

-38-
(a) El intercambio y discusién entre sus miembros de toda la
informacion relativa a las Operaciones Petroleras.

(b) Conocer los avances de la ejecucién de los Programas de
Trabajo.

(c) Verificar y coordinar la ejecucién de las Operaciones Petroleras,
para lo cual los representantes de las Partes podran contar con la asesoria necesaria.

(d) Verificar el cumplimiento de todas las obligaciones relativas a las
Operaciones Petroleras que se establecen en el Contrato 0 que las Partes acuerden por
cualquier otro documento.

(e) Las demés atribuciones establecidas en el reglamento aprobado
por el Ministerio, en el Contrato o que las Partes acuerden.

25.3 Reuniones. La Unidad de Seguimiento y Control se reunira cada
vez que lo soliciten cualesquiera de las Partes y con la periodicidad que establece su
reglamento, en el entendido de que debera reunirse por lo menos cada seis (6) Meses.
Se requerira la asistencia de por lo menos un miembro representante del Titular y uno
de YPFB para que se considere constituida la Unidad. Cada una de las Partes se hara
cargo de los gastos que implique mantener a sus respectivos miembros en la Unidad.

CLAUSULA 26.
MODIFICACIONES Y RENUNCIAS

Este Contrato no podra ser modificado sin el previo consentimiento por
escrito de las Partes. Cualquier modificacién a este Contrato deberd efectuarse en
sujecién a lo establecido en el Articulo 68 de la Ley de Hidrocarburos. Cualquier
renuncia a los derechos conferidos por este Contrato deberd ser hecha por escrito y
firmada por los representantes autorizados de la Parte que esté renunciando a dichos
derechos. Si cualquiera de las Partes considera que el precio referido en el numeral V
del Anexo F no permite el adecuado desarrollo del Contrato, podra solicitar su
consideracién. Sin perjuicio de lo anterior, las Partes convienen que este Contrato no
podra ser modificado sin el previo consentimiento por escrito de las Partes. Cualquier
modificacién a este Contrato debera sujetarse a lo establecido en el Articulo 68 de la
Ley de Hidrocarburos.

CLAUSULA 27.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

27.1 Capacidad y Declaraciones Basicas de las Partes. Cada Parte
reconoce que cada Parte celebra este Contrato en su propio nombre y en su capacidad
de entidad legal facultada para contratar por si misma. Ademas, cada Parte declara y
garantiza a cada Parte que: (i) tiene plena capacidad juridica para la celebracion y
cumplimiento de este Contrato; (ii) ha cumpldo con todos los requerimientos
corporativos y de otra naturaleza necesarios para la celebracion y cumplimiento de este
Contrato; (iii) ha obtenido todas las autorizaciones gubernamentales y de otra naturaleza
necesarias para la celebracién y cumplimiento de este Contrato: y (iv) este Contrato
constituye una obligacién legal, valida y coercible de dicha Parte, ejecutable en su
contra de acuerdo con sus términos.

27.2 Ciertas Practicas. En la fecha de celebracién del presente
Contrato, cada una de las Partes declara y garantiza a las otras Partes que ni ella ni
ninguno de sus empleados, agentes o representantes, directa o indirectamente, ha
ofrecido, prometido, autorizado, pagado o dado dinero o algo de valor a ningin
funcionario piblico con objeto de influenciar sus actos o decisiones, o de ganar ventajas
indebidas, en relaci6n con este Contrato o con cualquiera de las actividades que seran
llevadas a cabo de acuerdo con el mismo y por el plazo del Contrato se obliga a no
ofrecer, prometer, autorizar, pagar o dar dinero o algo de valor a ningtn funcionario
publico con objeto de influenciar sus actos o decisiones, o de ganar ventajas indebidas,
en relacion con este Contrato o con cualquiera de las actividades que seran llevadas a
cabo de acuerdo con el mismo.

CLAUSULA 28.
CONFIDENCIALIDAD

28.1 Propiedad de la Informacién. EI Titular conviene que toda la
informacién que YPFB le proporcione en relacién con el presente Contrato, incluyendo
informacion técnica, comercial y de otra indole, asi como toda la informacion
desarrollada por el Titular en cumplimiento de este Contrato, incluyendo los
Documentos Técnicos, sera propiedad exclusiva de YPFB. Esta disposicién no alcanza
a los inventos 0 procesos tecnolégicos debidamente patentados, debiendo el Titular
informar a YPFB sobre dichos registros.

28.2 Obligacién de Confidencialidad. E| Titular debera (a) guardar
confidencialidad sobre los acuerdos relacionados con este Contrato y sobre los
documentos y demas informacién, ya sea técnica o comercial, que les hayan sido
suministrados por 0 a nombre de YPFB y (b) abstenerse de divulgar dicha informacion
a cualquier tercero sin el consentimiento previo y por escrito de YPFB. No obstante lo
anterior, las disposiciones de esta Clausula 28 no seran aplicables a: (i) la informacion
de dominio publico que no haya sido hecha publica a través del incumplimiento del
presente Contrato; (ii) la informacién que haya sido obtenida con anterioridad a su
divulgacién sin violar alguna obligacién de confidencialidad:; (iii) la informacién
obtenida de terceros que tengan derecho a divulgarla sin violar una obligacién de
confidencialidad; y (iv) la informacion que deba ser divulgada por requerimiento de
leyes, siempre que (x) el hecho de no divulgarla sujetaria al Titular a penalidades
civiles, criminales 0 administrativas y (y) el Titular notifique a YPFB con toda prontitud
la solicitud de dicha divulgacién. En el caso establecido en el inciso (iv) anterior,
YPFB podra solicitar al Titular que impugne ante los tribunales competentes la orden de
divulgacién, en cuyo caso dichos costos seran considerados Costos Recuperables.

-40-
28.3 Divulgacién de Informacién. No obstante lo estipulado en la
Clausula 28.2, el Titular tendré derecho de divulgar a (i) consultores profesionales y
auditores, (ii) bancos u otras entidades financieras, (iii) cualquier inversionista, 0 (iv)
cualquier Subcontratista, la informaci6én que pudiera razonablemente ser necesaria para
el seguimiento de sus obligaciones de conformidad con el presente Contrato, siempre y
cuando dichas personas hayan celebrado previamente convenios de confidencialidad
con el Titular, en cuyo caso, el Titular respondera frente a YPFB por el incumplimiento
de cualquiera de dichos convenios de confidencialidad.

. CLAUSULA 29.
LIMITE DE RESPONSABILIDAD

Ninguna de las Partes sera responsable frente a la otra por pérdidas o
dafios y perjuicios indirectos 0 especiales de cualquier tipo que se deriven o que de
alguna manera se relacionen con el cumplimiento o incumplimiento de las obligaciones
contenidas en el presente Contrato, incluyendo (i) dafios al reservorio 0 a la formacion;
(ii) dafios por imposibilidad de produccidn, utilizacion o disposicion de Hidrocarburos: 0
(iii) dafios por pérdida o diferimiento de ingresos 0 utilidades.

CLAUSULA 30.
NOTIFICACIONES

Todas las notificaciones y demas comunicaciones entre las Partes
yelacionadas con el presente Contrato deberan ser realizadas por escrito y produciran
efecto una vez que sean recibidas por su destinatario en las direcciones sefialadas a
continuacion:

YPFB: Yacimientos Petroliferos Fiscales Bolivianos
Calle Bueno 185
Edificio YPFB
C.P. 401
La Paz, Republica de Bolivia

Atencion: Vicepresidencia de Administracion de
Contratos y Fiscalizacion

Fax: 591-2-2356543

Correo Electrénico: vpacf@ypfb.gov.bo

Operador: Sus oficinas principales en su domicilio legal o en
cualquier otra direccién indicada por escrito por cualquiera de las Partes a las demas
Partes, con por lo menos diez (10) Dias de anticipacién, de conformidad con los
términos sefialados en este Clausula 30. Queda entendido que cualquier notificacion
realizada por YPFB al Operador se considerara para todos los efectos de este Contrato
como realizada a cada una de las Empresas Participantes.

-4]-
. CLAUSULA 31.
SUJECION Y TOTALIDAD DEL CONTRATO

31.1 Sujecién. Cada una de las Empresas Participantes manifiesta de
manera expresa que de acuerdo al Articulo 135 de la Constitucién Politica del Estado,
se somete a la soberanfa. a las leyes y a las autoridades de la Republica de Bolivia.

31.2 Totalidad del Contrato. Este Contrato representa la totalidad del
convenio entre las Partes con respecto al objeto del mismo y reemplaza y substituye
cualquier contrato, convenio, acuerdo o entendimiento relacionado con operaciones
petroleras de cualquier naturaleza en el Area del Contrato.

31.3. Amexos. Quedan incorporados formando parte indivisible e
integrante de este Contrato, los siguientes Anexos:

Anexo A: Ubicacién y limites del Area del Contrato
Anexo B: Garantia Bancaria

Anexo C: Garantia de Cumplimiento

Anexo D: Procedimiento Financiero y Contable
Anexo E: Periodos de Exploracién

Anexo F: Retribucién del Titular

Anexo G: Inversiones Realizadas

CLAUSULA 32.
IDIOMA

Este Contrato se celebra en el idioma espafiol, idioma en el cual debe ser
interpretado. Cualquier traduccién de este Contrato sera Gnicamente para efectos de
conveniencia y no sera considerada para la interpretacién del mismo.

CLAUSULA 33.
EJEMPLARES EQUIVALENTES

Este Contrato esta celebrado en dos (2) ejemplares equivalentes con el
mismo significado y efecto, y cada uno sera considerado como un original.
EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato
de Operacién en la fecha indicada anteriormente.

YACIMIENTOS PETROLIFEROS FISCALES BOLIVIANOS

Por Lf A
Nombre: Juai {Catjow ortiz Banzer
Cargo: _ Pr¢sidénte Ejecutivo

REPSOL YPF E&P BOLIVIA S.A.

Por

Nombre: ZU SRA = S4dCn7e
Cargo: PeestVTBOTE LESDL
ANEXO A

UBICACION Y LIMITES DEL
AREA DEL CONTRATO

fy
FORMULARIO 4
DISTANCIA Y COORDENADAS DEL AREA DE CONTRATO

5 “ AREA DE EXPLORACION TUICRI ABE

QPERADOR: Repsol YPF E&P BOLIVIA S.A.

[worcar NORTE

Zona: 19 UTM PSAD-56

NRO. DE VERTICE A_VERTICE DISTANCIA DIRECCION X (UTM) ¥_(UT™) ]
1 TUI-1(PP) 567500 8465000 |
1 TUI-1(PP) TUI-2 5000 SUR 567500 8460000 |
2 TUI-2 TUI-3 5000 ESTE 572500 8460000 |
3 TUI-3 TUI-4 5000 SUR 572500 8455000 ]
4 TUI-4 TUI-5 5000 ESTE 577500 8455000 |
5 TUI-5 TUI-6 5000 SUR 577500 8450000 |
6 TUI-6 TUI~7 5000 ESTE 582500 8450000

7 TUL-7 TUI-8 5000 SUR 582500 8445000

8 TUI~8 ‘TUI-9 5000 ESTE 587500 8445000

9 TUI-9 TUI-10 5000 SUR 587500 8440000

10 Tur-10 TUI-11 5000 ESTE 592500 8440000

11 Tut-11 TUI-12 5000 SUR 592500 8435000

12 TUI-12 TUI-13 2500 ESTE 595000 8435000

13 TUI-13 TUI-14 5000 SUR 595000 8430000

14 TuI-14 TUI-15 15000 OESTE 580000 8430000

15 TuI-15 TUI-16 5000 NORTE 580000 8435000

16 TUI-16 TUI-17 5000 OESTE 575000 8435000

17 TUI-17 TUI-18 5000 NORTE 575000 8440000

18 TUI-18 TUI-19 5000 OESTE 570000 8440000

19 TUI-19 TUI-20 5000 NORTE 570000 8445000

20 TUI-20 TUI-21 5000 OESTE 565000 8445000

21 TUI-21 TUI-22 10000 NORTE 565000 8455000

22 TUI-22 TUI-23 5000 OESTE 560000 8455000

23 TUI-23 TUI~24 10000 NORTE 560000 8465000

24 TUI-24 TUI-1(PP) 7500 ESTE 567500 8465000

TUICHI SUR

Zona: 19 UTM PSAD-56
NRO. DE VERTICE A VERTICE DISTANCIA DIRECCION * (ur) xX _(u0T™)
3 TUL-25 (PP) - " ™ . 630000 2) 8430000
| ¥ TUL-25 (PP) TUL-26 $000 suR 630000
2 TUI-26 TUL-27 5000 ESTE 635000
5000 SUR 635000 8420000
| 2 4 5000 ESTE 640000 8420000

SUR 640000 8415000

ESTE 650000 8415000
SUR 650000 8410000
ESTE 660000 8410000
SUR 660000 8405000
ESTE 680000 8405000
SUR 680000 8400000
ESTE 685000 8400000
SUR 685000 8390000
ESTE 690000 8390000

$UR 690000 8385000
ESTE 695000 8385000
SUR 695000 8380000
9365000

ESTE 8365000
SUR 705000 8360000
SUR 710000 8340000

#330000

695000 8330000
660000
55000
650000 8355000
645000
640000 8370000
630000 8370000
£30000
625000 8375000
625000 6390000
620000 8390000

| ~~ 620000 a ~pacbu00 .

[25900 | _0405000_ |
625000 8410000

i
4
V7
620000 8410000
620000 8420000

TUI-77 615000 8420000
TUI-78 615000, -., 8430000,

~‘TUI-25 (PP) ; i 630000 _ 8430000

FORMULARIO 2
COORDENADAS DE LOS VERTICES

raworaaingy bmn t » AREA DE EXPLORACION: TUICEL 4 we

OPERADOR: Repsol YPF E&P BOLIVIA S.A.

TUICHI NORTE

Zona: 19

UTM PSAD-56
ro. Vertice X Utm Latitud
1 WUE-1 (FP) 567500 6465000 | 13" sa" 02.202» | ee a2" a1.088" |
2 567500 8460000 13° 55" 45.027" 68° 22° 30.625"
3 572500 8460000 13° 55" 44.585" 68° 19° 44.013"
4 572500 8455000 13° 58° 27.328" 43.542"
5 577500 8455000 13° 58° 26.851" 68° 16° 56,899"
G 577500 8450000 14° 01" 09.592" 68° 16° 56.394" |
7 582500 14° 01° 09.083" 68° 14" 09.720"
8 582500 8445000 14° 03" 51.821" 68° 14' 09.180"
9 587500 8445000 14° 03' 51.278"

68° 11°
68° 11°
68° 08'
68° 08!

22.475"
21.902"
35.166"
34.557"

587500
592500
592500

8440000
8440000
8435000

14° 06" 34.014"
14° 06" 33.437"
14° 09' 16.170"
595000 | 14° 09" 15.869" 68° 07' 11.173"
595000 [8430000 __—*«| 14° 11' 58.601" 68° QO7' 10.546"

TUI-15 580000 8430000 14° 12" 00.296" 68° 15" 30.953"
8435000 14° 09' 18.057"
8440000 14° 06' 35.317" 68° 18' 18.749"
8440000 14° 06° 35.782" 68° 21° 05.491"
8445000 14° 03' 53.040" 68° 21' 05.950"
8445000 14° 03" 53.472" 68° 23" 52.662"
8455000 13° 58" 27.983" 68° 23" 53,510"
8455000 13° 58" 28.380" 68° 26' 40.157"
8465000 13° 53' 02.886" 68° 26' 40.935"

570000
570000
565000
565000

[rorcHt_sur

—]

UTM PSAD-56

36.519"

Nro. Vertice xX Utm Y Utm Latitud Longitud
i yUr-25(PP) 630000 _ 8430000_ 14° 12" 53.516" 672 27" 43.6
TUI-26 630000 8425000 14° 44" 36.231" 67° a7" 42,14
635000 8425000 1a° 1a" 35.372" 55.337"
635000 8420000 1a° 17" 18,084" 54.438"
640000 8420000 ia° 17" 17,190" 67° 42° 07.596"
640000 8415000 14° 19" 59,898" 67° 42° 06.661"
650000 8415000 14°19" 58,007" 67° 36" 32.919"
650000 8410000 14° 22' 40.707" 67° 36" 31.914"
660000 8410000 1a° 22" 38.680" 67° 30' 58.119"
660000 8405000 a° 25" 21.373" 67° 30° 57.043"
680000 8405000 14° 25' 16.912" 67° 19' 49.365"
680000 8400000 1a° 27" 59.590" 67° 19" 48.151"
685000 8400000 14° 27° 56.389" 67° 17" 01.208"
685000 8390000 14° 33" 23.735" 67° 16" 58.700"
690000 8390000 ia 33" 22.493" | 67° 14° 11.693"
690000 8385000 14° 36" 05.161" 67° 14" 10.399"
695000 8385000 14° 36’ 03.882" 67° 11' 23.363"
695000 8380000 14° 38° 46.545" 67° 11" 22.030"
700000 8380000 14° 38' 45.229" 67° 08' 34.964"
700000 8365000 ia? 46" 53.202" 67° 08" 30.834"
— 705000 8365000 1a° 46" 51.839" 67° 05" 43.670"
[~22_[- auras | 708000 | ¢360000_{ 44° a9 34.498" | 67” 051 42.250"
rur-47 8360000 1a° 49° 33.091" 67° 02" 55.056"
TUI-48 710000 8340000 15° 00" 23.675" 67° 02" 49.186"
TUI-49 705000 8340000 00" 25.094"
| 26 |

8330000 15° 05" 50.391" 67° 05' 33.625"
8330000 15° 05" 53.143" 08.447"
8335000 15° 03" 10.487" 09.826"
690000 8335000 03" 11,808" 57,208"
690000 6340000 00" 29.146" 58.548"
685000 8340000 00" 30.428" 45.899"

8345000

57"

47.

762" 47.199"

6345000

57

53.

643"

43.847"

660000

55"

10.

958" 44.967"

655000 8350000

55"

12.

o2e"

32.273"

655000 6355000

14° 52"

29.

339" 33.355"

650000

8355000

52'

30.

373" 20.631"

625000
625000

8405000
8410000

TUI-74

14° 22"

45.

650000 8360000 a9" 47.679" 67° 36’ 21.674"
645000 8360000 49° 48.675" 67° 39" 08,918"
645000 8365000 a7" 05.978" 67° 39° 09.923"
640000 8365000 a7" 06.938" 67° 41° 57,136"
640000 6370000 4a" 24,237" 67° 41" 58.103"

TUI-67 630000 6370000 1a” 4a" 26.049" 67° 47' 32,469"

TUI-68 630000 8375000 1a ai? 43.342" 67° 47° 33,364"

Tur-69 625000 6375000 1a® 4’ 44,195" 67° 50° 20.518"

TUI-70 625000 8390000 1a” 33° 36,060"

TUr-71 620000 8390000 14° 33" 36.872"

11-72 620006 “ea05000 Paa* 25" 26,724"

67° 5Q' 25.621"

gos" 67° 50' 26.461"

df}
8? TUI-75 620000 8410000 1a° 22' 46.006" 67° 537 13,380"
52 TUI~76 620000 8420000 14° 17" 20.570" 67° 53" 14.985"
53 TUI-77 615000 8420000 uae 17" 21.333" 67° 56°

54 TUI-78

615000

~8439000..

ae See 1 55.889"

AREA (HA):

PARCELAS :

~ RESUMEN GENERAL

AREA DE GONTRATO TUICHI
AREA HECTAREAS | PARCELAS
AREA DE CONTRATO 512.500,00 205,00
50.000, ;
AREA DE EXPLORACION UICHI NORTE 0.000,00 20.00 |
TUICHI SUR 462.500,00 185,00
AREA TOTAL DE EXPLORACION 512.500,00 205,00

GCX/smg/24/10/2006
64"

58

62 oo

GTA

o

PS.

TRINIDAD
°

ene

t
i
i
i
i

BOLIVIA

|.
J
=

\ a

A RG
6e

eg nV
6

INA
5

l AREA DE EXPLORACION fk

Ea

Cs

62 6g

CONTRATO DE OPERACION

ENTRE

YPFB - REPSOL YPF E&P BOLIVIA S.A.
(ANEXO A - ADJUNTO 1)

AREA DE CONTRATO "TUICHI"

ANEXO B

GARANTIA BANCARIA

—
ANEXO B

FORMATO DE CARTA DE CREDITO
STANDBY; GARANTIA BANCARIA

{Papel Membretado del Banco Emisor]

De: Banco Emisor
Para: Yacimientos Petroliferos Fiscales Bolivianos y Banco Negociador /
Notificador

Por instrucciones y por cuenta de : >

(conjuntamente, el “Titular”), con la presente emitimos esta Carta de

Crédito Irrevocable Standby ntimero a favor de Yacimientos

Petroliferos Fiscales Bolivianos (el “Beneficiario”) hasta por la cantidad de

$ délares 00/100 moneda de curso legal en los

Estados Unidos de América), disponible a la vista en las cajas de (Nombre del Banco
Emisor) a la presentacion de:

Declaracién del Beneficiario manifestando su derecho a hacer efectiva esta
Carta de Crédito conforme al Contrato de Operacion Num. de fecha de
de 2006 para el Area , que celebré con el Titular (en adelante la
“Declaracion”), en el formato previsto como Apéndice A de esta Carta de Crédito.

Esta Carta de Crédito expirara e) (la “Fecha de Vencimiento”), en
el entendido de que tal fecha sera prorrogada automaticamente en caso de que ocurra, y
por la duracion de, cualquier evento de Fuerza Mayor (tal y como este término se utiliza
en el articulo 17 del documento 500 de la Camara de Comercio Internacional - “UCP
500”) aplicable al Banco Emisor y/o al Banco Negociador/Notificador.

Esta Carta de Crédito se prorrogara automaticamente por periodos adicionales de
un aiio a partir de la Fecha de Vencimiento y de cada una de las fechas de vencimiento
subsecuentes, salvo que el Banco Emisor notifique al Beneficiario, con por lo menos 45
dias calendario de anticipaci6n a la Fecha de Vencimiento correspondiente, mediante
escrito entregado en mano, con acuse de recibo, la decisisn del Banco Emisor de no
renovar esta Carta de Crédito por dicho periodo adicional y que el Titular no haya
presentado una nueva Carta de Crédito emitida por otro Banco antes del vencimiento de
esta Carta de Crédito, en cuyo caso el Beneficiario tendra derecho de hacer efectivo el
monto entonces disponible de esta Carta de Crédito mediante la presentacion de la
Declaracion correspondiente.

Esta Carta de Crédito sera pagadera al Beneficiario dos dias habiles después de
la presentacion en orden de la Declaracion antes mencionada al Banco Emisor.

En todo lo no previsto por la misma, esta Carta de Crédito se regira por UCP
500. Esta Carta de Crédito se regira e interpretara por las leyes de la Republica de
Bolivia.
Al recibo de la Declaracién de parte del Beneficiario, el Banco Emisor debera
decidir, dentro del dia habil siguiente, si la Declaracién se encontré en orden, de
acuerdo a lo requerido en el segundo parrafo de esta Carta de Crédito, o si decide
rechazarla, informando al Beneficiario por escrito las discrepancias que motivan el
rechazo, en el entendido de que el Banco Emisor no podra rechazar la Declaraci6n si
ésta se apega al formato adjunto como Apéndice A. En caso de que la Declaracién no
se apegue a dicho formato, el Beneficiario podra volver a presentar la Declaracién
correspondiente cuantas veces sea necesario.

Todos los gastos bancarios en relacién con esta Carta de Crédito seran por
cuenta del Titular.

El Beneficiario podraé presentar un requerimiento de cobro por el monto total de
esta Carta de Crédito o requerimientos de cobro parciales.
APENDICE A

DECLARACION DEL BENEFICIARIO

La Paz, Bolivia.a___ de de
Nombre del Banco Emisor y/o Banco Negociador/Notificador:
Direccién del Banco Emisor y/o Banco Negociador/Notificador:
Atencién a: Departamento de Cartas de Crédito
Asunto: Carta de Crédito Stand-by namero a favor de
Yacimientos Petroliferos Fiscales Bolivianos.
Estimados Sefiores:

Por este medio les hacemos constar que, de acuerdo con los términos y

condiciones del Contrato de Operacién No. de fecha para el
area , Yacimientos Petroliferos Fiscales Bolivianos tiene derecho a recibir
como pena convencional la cantidad de US$ por incumplimiento a las

obligaciones relativas a las Unidades de Trabajo de Exploracion previstas en el Contrato
de referencia.

Favor de proceder a depositar la cantidad indicada dentro de los dos dias habiles
siguientes a la fecha de esta notificacién, a la cuenta a nombre de Yacimientos
Petroliferos Fiscales Bolivianos, cuyos datos se indican a continuacién:

Cuenta No.
Banco:

Atentamente,

Yacimientos Petroliferos Fiscales Bolivianos

Por:
Apoderado Legal

ANEXO C

FORMATO DE GARANTIA
DE CUMPLIMIENTO

SS
CARTA DE GARANTIA BLOQUE

Sefiores:
Yacimientos Petroliferos Fiscales Bolivianos.-
Presente.-

Ref: Carta de Garantia Contrato de Operacién Bloque

En relacién con el Contrato de Operacién entre Yacimientos Petroliferos
Fiscales_ Bolivianos y [Empresa
Participante], para operaciones petroliferas en el Bloque

[Bloque del Contrato] la empresa [Empresa
ultima Casa Matriz], una empresa organizada y existente bajo las leyes de la
Republica de , por medio de este documento
certifica que es propietaria de la empresa
[Empresa Participante], organizada y existente bajo las leyes de la Republica

de , debidamente constituida en Bolivia, y garantiza de
manera solidaria, continua, incondicional e irrevocable, que proveera a dicha
empresa [Empresa Participante}] todos los

recursos técnicos y financieros necesarios, incluyendo el personal necesario,
para que dicha empresa ejecute completamente y en forma apropiada sus
obligaciones, en conformidad y en conexidn con el mencionado Contrato de
Operaci6n.

En caso de que [Empresa
Participante] no cumpla sus obligaciones establecidas en el Contrato de
Operaci6n objeto de la presente Carta de Garantia, la empresa
[Empresa ultima Casa Matriz] las cumplira o

hara que sean cumplidas.

Fecha

Firma

Nombre del Representante Legal:

Empresa: [ultima Casa Matriz]:

ANEXO D

PROCEDIMIENTO FINANCIERO Y CONTABLE
1.1.

1.2.

1.3.

1.4.

4.5.

2.1.

ANEXO D

PROCEDIMIENTO FINANCIERO Y CONTABLE

CLAUSULA 1
DEFINICIONES

Las definiciones contenidas en la parte principal de este Contrato se aplican
también a este Procedimiento de Contabilidad con el mismo significado. En
caso de discrepancia entre el texto del Contrato y este Anexo, prevaleceran las
disposiciones contenidas en la parte principal del Contrato.

El propdésito de este Anexo D es el de definir con mayor detalle la manera en
que los costos y gastos de las Operaciones Petroleras seran presupuestados y
registrados para ser tomados en cuenta 0 no, como costos recuperables y
posteriormente ser aprobados por YPFB.

Todas las referencias a Clausulas y Subclausulas son referencias a las
Clausulas y Subclausulas de este Procedimiento Contable.

Revision del Procedimiento Contable.

Las Partes acuerdan que si un procedimiento establecido aqui resulta injusto
© no equitativo para cualquiera de las Partes en cuestion, éstas deberan
reunirse y procurar ponerse de acuerdo en los cambios necesarios para
corregir la injusticia o la falta de equidad.

Esta revision debe hacerse mediante un instrumento escrito y firrmado por las
Partes.

La contabilidad sera preparada por el Titular sobre bases devengadas, es
decir que se da reconocimiento a los costos y/o gastos a medida que se
incurren y se registran en los periodos en los cuales se relacionan.

CLAUSULA 2

CRITERIOS DE CONTABILIDAD Y REGLAS PARA
LA CONVERSION DE MONEDAS

Los registros contables de este Contrato seran mantenidos por el Titular en la
Republica, en Bolivianos con su respectiva conversion al délar, de acuerdo a la
Clausula 2.2 en idioma espafiol, seran mantenidos en periodos anuales
calendario y en cumplimiento de las disposiciones previstas en la parte
principal del Contrato y de este Procedimiento Contable segun los principios y
normas de contabilidad generalmente aceptados en la Industria y las normas
de contabilidad vigentes en la Republica. f
2.2. La conversién de cualquier moneda diferente a Bolivianos y de Bolivianos a
Dolares, que deba efectuarse en la Republica en virtud del presente Contrato
se realizaran al tipo de cambio oficial del Banco Central de Bolivia seguin el
Ultimo Dia Habil anterior a la fecha de la transaccién y/o registro contable.

2.3. Todos los costos directos e indirectos incurridos por ei Titular con respecto a
las Operaciones Petroleras y en la consecucién de los objetivos de dichas
Operaciones establecidos en la Clausula 4, seran debitados a las cuentas
llevadas por el Titular de acuerdo con la clasificacion general de Costos de
Exploracién, Costos de Desarrollo y Costos de Explotacién, los cuales se
definen como sigue:

2.3.1. Costos de Exploracién

Incluyen todos los costos directos e indirectos incurridos por el Titular durante
el Periodo de Exploracién, desde la Fecha Efectiva hasta la Declaratoria de
Comercialidad, considerando, pero no limitado, a:

a) estudios y levantamientos topograficos, aéreos, geofisicos, geoquimicos
y geoldgicos (incluida su interpretacion);

b) perforaciones, pruebas de producci6n y todas las actividades asociadas
como por ejemplo la extraccion de muestras;

c) todos los costos, incluidos los costos por mano de obra, materiales y
servicios para la perforacién y terminacion de los Pozos de exploracion y
evaluacién, contando que fos Pozos estén secos y no acabados como
Pozos productivos o de inyeccién;

d) instalaciones en la Republica utilizadas solamente para apoyar estos
propésitos, incluidas vias de acceso; infraestructura necesaria para el
traslado de personal y Materiales hasta el sitio de operaciones;

e) adquisicion y tratamiento de informacion geoldgica y geofisica.
2.3.2. _Costos de Desarrollo

Todos los costos directos e indirectos ocasionados por el desarrollo de uno o
mas campos para la produccién de Hidrocarburos, desde la Declaratoria de
Comercialidad hasta el inicio de la Produccién Comercial Regular y los costos
directos 0 indirectos ocasionados por el desarrollo suplementario de uno 0
mas campos realizados con posterioridad al inicio de la Produccién Comercial
Regular, considerando principalmente y sin que la relaci6n sea limitativa:

a) todos los costos de perforacién y terminacién de Pozos, productores de
Hidrocarburos o inyectores dentro de los reservorios 0 yacimientos, para
poner en produccién el Campo, incluida la perforacion, la profundizacion y
ja terminacion de dichos Pozos, incluida también la perforacién de Pozos
de servicios, como los que se emplean para la evacuacién de desechos;

b) todos los costos para la construcci6én de vias de acceso u otras vias de
comunicacién que tengan que ver solamente con las actividades de
desarrollo previstas;

c) todos los costos para la construccién de plantas e instalaciones

dedicadas a la producci6n, tratamiento, almacenamiento y transporte de
Hidrocarburos, tales como tuberias, equipos para la produccién y
tratamiento de Hidrocarburos, equipos para cabezales de Pozo, equipos
de extraccién del subsuelo, tuberias de produccidn, varillas de bombeo,
bombas, lineas de flujo, sistemas de recuperacién mejorada, tanques de
almacenamiento y otras instalaciones relacionadas a tales efectos;

d) studios de ingenieria, reservorio y de disefio para esas instalaciones;

Los Costos de Desarrollo de las instalaciones usadas en dos o mas campos.
podran ser compartidos entre los Campos, calculando el estimado de uso por
cada Campo de acuerdo a los principios correctos y reconocidos de
Contabilidad

2.3.3. Costos de Explotacién

Se incluyen aqui todos los costos directos e indirectos de un Campo
diferentes a los Costos de Exploracion o de Desarrollo a partir del inicio de la
Produccién Comercial Regular de dicho Campo, principalmente:

a) operacién, mantenimiento y reparacién de los Pozos de produccién e
inyeccién, asi como todos los Materiales, consumibles, productos, piezas
de recambio, tuberias, sistemas de servicios generales, lubricantes,
instalaciones, asi como la constitucién y variacion del stock de materiales
que pueden representar costos o créditos relacionados con las
Operaciones Petroleras.

b) planificacion, produccién, control, medicién y transporte del flujo de
Hidrocarburos, asi como el tratamiento, almacenamiento y traslado de los
Hidrocarburos desde los reservorios hasta el Punto de Fiscalizacion y
desde el Punto de Fiscalizacion hasta el sistema de transporte.

CLAUSULA 3
PRESUPUESTOS

3.1 La aprobacion de dichos presupuestos seguira el orden siguiente:
3.1.1 Programa de Trabajo y Presupuesto para Operaciones de Exploracién

El Programa de Trabajo y Presupuesto correspondiente al primer Afio del
Contrato sera presentado por el Titular y aprobado por YPFB de conformidad
con la Clausula 6.5 del Contrato. Para los Afios siguientes el Programa y
Presupuesto correspondiente a esos afios sera presentado y aprobado de
conformidad con la clausula 3.2.1 siguiente.

3.1.2 Programa de Trabajo y Presupuesto de Evaluacién
El Programa de Trabajo y Presupuesto correspondiente al Periodo de

Evaluacién seré presentado por el Titular y aprobado por YPFB de
conformidad con la Clausula 6.15 del Contrato.
3.2

3.2.1

3.2.2

3.2.3

Programa de Trabajo y Presupuesto durante el Periodo de Desarrollo y
Explotaci6n

El Programa de Trabajo y Presupuesto correspondiente al primer Afio del
Periodo de Desarroiio y Explotacion sera presentado por el Titular y
aprobado por YPFB de conformidad con la Clausula 7.10 del Contrato. Para
los Afios siguientes, el Programa y Presupuesto correspondiente a esos afios
sera presentado y aprobado de conformidad con \a clausula 3.2.1 siguiente.

Disposiciones generales.

La presentacién de cada Programa de Trabajo y Presupuesto sera realizada
por el Titular a YPFB con el detalle de las Operaciones Petroleras previstas
para el Afio siguiente.

YPFB debera revisar y formular sus preguntas y/o observaciones y aprobar
e| Programa de Trabajo detallado y el Presupuesto correspondiente cada
Afio de acuerdo al siguiente cronograma:

Antes del 30 de septiembre de cada Afio a mas tardar, el Titular debera
presentar a YPFB el Programa de Trabajo y el Presupuesto correspondiente
al siguiente afio.

Este Programa sera revisado por YPFB, quien antes del 30 de Octubre de
ese Afio debera notificar por escrito al Titular sus observaciones,
modificaciones 0 solicitudes de justificacion.

Antes del 30 de Noviembre de ese Ano, el Titular debera presentar a YPFB
el proyecto definitivo del Programa de Trabajo detallado y el Presupuesto
correspondiente para el Afio siguiente mas las previsiones de produccién
para el afio siguiente, y las Ultimas previsiones de cierre del Programa de
Trabajo y Presupuesto para el Afio en curso.

Después de las revisiones, modificaciones y complementaciones aportadas
por YPFB, el Programa de Trabajo y el Presupuesto correspondiente deben
ser aprobados definitivamente por ambas Partes a mas tardar el 20 de
Diciembre de ese Afio.

En caso de ser necesaria una modificacién del Programa de Trabajo y del
Presupuesto correspondiente al Afio en curso, el Titular notificara a YPFB la
intenci6n de realizar la modificacién y enviara el nuevo Programa de Trabajo
y Presupuesto revisado para su aprobacién. YPFB dispondra de 30 Dias para
aprobar las modificaciones realizadas por el Titular, en caso de no
pronunciarse en ese plazo, las modificaciones quedan aprobadas
tacitamente. Las modificaciones deberan presentarse hasta junio del afio al
que hace referencia el presupuesto. Con posterioridad a esta fecha, en caso
de existir razones justificadas las partes acordaran una modificaci6n adicional
al presupuesto.

Con la condicion de respetar el Programa de Trabajo aprobado por YPFB, el
Titular podra ejecutar costos y/o gastos suplementarios en el Presupuesto
Anual si la adicién de los excedentes no fuera superior al 5% de los Costos
las operaciones del Presupuesto Anual Aprobado.

Si para la realizacion del Programa de Trabajo, los costos y/o gastos
comprometidos por e! Titular fueran superiores al Presupuesto aprobado y
que estos excedentes no entraran dentro de los limites indicados
anteriormente, el Titular debera someter a aprobacién de YPFB en el plazo
mas breve posible, el Presupuesto revisado para su aprobacion siguiendo lo
dispuesto en el articulo 3.2.2 anterior.

El Programa de Trabajo mencionado en esta clausula sera el Ultimo
programa de trabajo aprobado

3.3. Presentacién de documentos relativos al Programa de Trabajo y Presupuesto
correspondiente

3.3.1 El Programa de Trabajo presentado a YPFB, deberé incluir las caracteristicas
técnicas de cada etapa de operacién y su presentacion debera permitir su
relacién con el Presupuesto correspondiente.

3.3.2 El Presupuesto a ser aprobado por YPFB debera ser detallado por item
presupuestario significativo y debera permitir su relacién facil con la
contabilidad de las operaciones.

El Presupuesto detallado que sera revisado por YPFB, sera expresado en
Délares, con sus equivalentes en Bolivianos.

3.3.3 Los documentos de soporte a ser remitidos a YPFB para la revision del
Presupuesto detallado deberan incluir:

. Un reporte detallado de los Costos desglosados de acuerdo con la
clasificacién general descrita en la clausula 2

° Un pronéstico de produccién estimada de petrdleo, gas natural, GLP,
etc.

Estos reportes incluiran comentarios y las principales hipdtesis a tener en
cuenta.

3.3.4 En caso de existir alguna modificacién del Programa de Trabajo y del
Presupuesto correspondiente, el Titular debera presentar a YPFB:

° La ejecucién de los costos desde el inicio del afio en curso hasta el
mes anterior a la fecha de presentada la revision del Presupuesto.

. Una comparacién del Programa de Trabajo y Presupuesto revisados
con el Programa de Trabajo y Presupuesto inicialmente aprobados.

. Las explicaciones y justificativos necesarios en los items
presupuestarios en los cuales se _ originan las principales
modificaciones que exceden los limites descritos en la clausula 3.2.3.

CLAUSULA 4

COSTOS RECUPERABLES

4.1. Los Costos Recuperables seran cargados seguin los términos y condiciones
del Contrato, de este Procedimiento Contable y del Anexo F del mismo. El
4.1.1.

Titular tendra el derecho de recuperar en forma provisoria los Costos
aprobados en los Programas de Trabajos y Presupuestos presentados a
YPFB y aprobados por este, los cuales seran aprobados posteriormente en
forma definitiva segun las estipulaciones de Auditoria previstas en la clausula
8 del presente Anexo.

Los Costos Recuperables seran mantenidos en Dolares.

En aquellas areas del contrato que existan campos en explotacion y areas
exploratorias, los costos de exploracién seran considerados Costos
Recuperables con la produccién de dicho campo. En las areas del contrato
que solo posean areas exploratorias los costos de exploracién solo podran
ser consideradas Costos Recuperables una vez que se declare la
Comercialidad del Campo y comience la producci6n.

Todos los Costos Recuperables que seran cargados a las cuentas del
Contrato, incluyen pero no se limitan a:

Costos de Personal.

a) Salarios, bonos, primas y cualquier otra remuneracion pagados a los
empleados del Titular, sean estos técnicos 0 de apoyo como legal,
contabilidad, tesoreria, recursos humanos, informatica y
telecomunicaciones, servicios generales, etc, que estén temporal o
permanentemente trabajando en beneficio de las Operaciones
Petroleras.

b) Costos relativos a las cargas sociales de los empleados del titular que
incluyen seguridad social, fondos de pensiones, etc.

c) Costos del persona! de! Titular por concepto de enfermedades, feriados,
vacaciones, aplicables a los salarios pagados mensual, quincenal,
semanal o diariamente

d) Costos por concepto de seguros de vida colectivos, aplicables a los
costos del Titular en la Republica.

e) Cualquier otro costo relacionado con el personal del Titular seguin las
Leyes Aplicables en la Republica de Bolivia.

f) | Costos relacionados con el suministro a los funcionarios de YPFB y del
Ministerio de las facilidades necesarias para el ejercicio de sus
derechos de conformidad con el Contrato, a los cuales hace referencia
la clausula 15.1 (I) del Contrato.

g) Costos relacionados con la formacion de los estudiantes o egresados
de educacién técnica o superior relacionados con la industria petrolera
a los cuales hace referencia la Clausula 15.1 (q) del Contrato.

h) — Costos relacionados con \a capacitacién al personal boliviano del Titular
y al personal de YPFB a los cuales hace referencia la Clausula 16.4 del
Contrato.

En caso de que este personal solo dedique una porcién de su tiempo a las
Operaciones Petroleras regidas por el Contrato, sdlo esa porcién prorrateada
)
de los salarios correspondientes, 0 jornales, u otros costos descritos en el
presente seran cargados y las bases de dichas asignaciones prorrateadas
deberan ser especificadas. El Titular mantendra los registros necesarios,
incluidas las planillas de control de horas de trabajos ejecutado

4.1.2 Costos de movilizacién y desmovilizacién del personal.

a) Costos de movilizaci6én y desmovilizacion, de! pais de origen hacia la
Republica, para todo el personal designado para las Operaciones Petroleras
y sus respectivas familias, en condicidn permanente o temporal.

b) Costos de movilizacién, dentro de la Republica del personal designado
para las Operaciones Petroleras, en condicién permanente o temporal, en
direccién a los lugares en que dichas operaciones son conducidas y
viceversa.

Costos de transporte y reubicacion del personal

Transporte de personal y Materiales necesarios para la ejecucién de las
actividades contempladas en el Contrato.

Traslado de personal hasta y desde los campos donde se realizan las
operaciones.

Viajes a sede de Gobierno y otras ciudades de Bolivia para atender tramites
© coneurrir a reuniones con entidades Gubernamentales o terceros para
tratar temas relacionados con las Operaciones Petroleras.

Servicios
a) Servicios del Titular.

Los servicios relativos a las Operaciones Petroleras suministrados por el
Titular, incluidos los que hayan sido ejecutados por medio de equipos o
servicios propiedad exclusiva del Titular seran debitados a las cuentas del
Contrato segun los precios normalmente aplicados por el Titular siempre que
el nivel de precios sea competitivo con los del mercado internacional. Estos
servicios seran presentados a YPFB para su aprobacién

b) Servicios de Terceros.

Los contratos de servicios de cualquier naturaleza suministrados por terceros
seran debitados a las cuentas del Contrato por el valor de su costo real.

Costos de Materiales.
a) Compra y alquiler de Materiales.

La valoracion de los Materiales comprados o alquilados por el Titular para la
utilizacion en las Operaciones Petroleras incluira el precio del Material
comprado 0 la tarifa de servicio segtin factura, deducido el descuento de caja
(si hubiere), mas los costos de flete y expedicion entre el local de suministro y
el local de embarque; tasas portuarias; aranceles y demas derechos
aduaneros; flete hasta el local de destino; seguros; impuestos; costos de

legalizacion; costos de inspeccién y otros debitados al costo del Material, asi

}
/

J
como las operaciones de manipulacion y traslado a los almacenes 0 sitios de
operacion.

° Materiales nuevos

Los Materiales que nunca hayan sido utilizados seran facturados segun
el precio neto de entrega.

° Materiales usados.

Los Materiales que se encuentren en buenas condiciones y puedan
utilizarse para su funcion original sin tener que ser reacondicionados,
seran facturados a un precio maximo del setenta y cinco por ciento
(75%) del valor neto del Material nuevo equivalente disponible
actualmente en el mercado.

. Otros Materiales usados.

Los Materiales usados que puedan utilizarse para su funcién original,
después de ser reparados y reacondicionados, seran facturados a un
maximo del cincuenta por ciento (50%) del valor neto del material o
equipo nuevo equivalente disponible actualmente en el mercado.

. Materiales en malas condiciones.

Los Materiales que ya no puedan utilizarse para su funcién original pero
que puedan utilizarse con otros fines, seran facturados a un precio
maximo del veinticinco por ciento (25%) del valor neto del Material
nuevo equivalente disponible actualmente en el mercado.

° Desechos.

Los Materiales que ya no puedan repararse o utilizarse seran
facturados al precio actual de mercado para los desechos.

b) El Titular no garantizara ningun Material mas alla de las garantias
ofrecidas por los suministradores y fabricantes, y en caso de equipos o
materiales defectuosos, cualquier indemnizacion recibida por el Titular
de sus suministradores 0 de sus agentes sera debidamente acreditada
a las cuentas del presente Contrato.

El Titular podra mantener en la Republica almacenes para preservar los
Materiales y otros articulos relacionados con las Operaciones Petroleras
del Contrato

c) EI Titular realizara inventarios fisicos con una periodicidad anual.

El Titular debera notificar a YPFB con no menos de treinta (30) Dias de
antelacion su intencion de realizar dichos inventarios, de modo que
YPFB pueda asistir si lo desea.

d) El Titular realizara los ajustes necesarios en la cuenta de Costos
Recuperables después de conciliar dicha cuenta con el inventario
realizado e informara a YPFB de tales ajustes, y presentara una lista
de las medidas propuestas para evitar la repeticion de  fistos hechos.
a)

4.1.7.

a)

b)

4.1.9

Impuestos, Tasas Contribuciones y Compensaciones e Indemnizaciones

Los impuestos, tasas y contribuciones vigentes en la Republica y aplicables a
las Operaciones Petroleras realizadas por el Titular en el marco del Contrato
se constituyen en Costos Recuperables con excepcidn del Impuesto Directo
a los Hidrocarburos, Regalias, Participaciones y del Impuesto a las utilidades
de las empresas

Servidumbres, Indemnizaciones Compensaciones

Costos relativos al cumplimiento de los articulos 119,120 y 128 de la Ley de
Hidrocarburos.

Los costos asociados con cualquier convenio de corto o largo plazo que se
firme con las comunidades aledafias a las Operaciones Petroleras.

Diferencias de cambio

Las diferencias de cambio relacionadas a la variacion de la paridad de! tipo de
cambio del dolar con relacién al boliviano son consideradas créditos o debitos
dentro de los costos recuperables.

Proteccién al Medio Ambiente y Seguridad Industrial

Son considerados Costos Recuperables todos los costos y/o gastos
incurridos por el Titular con la finalidad de evitar la polucion y el deterioro
del medio ambiente y de garantizar la seguridad y la proteccion de las
personas que prestan servicios y/o forman parte del Titular bajo el marco
del Contrato y las Leyes Aplicables.

4.1.10. Costos Legales

Los valores pagados por el Titular por concepto de honorarios de
abogados e incurridos en beneficio de las Operaciones Petroleras seran
Costos Recuperables, pero no se incluiran como tales los referidos a
costos derivados de un proceso arbitral entre las Partes o por solicitud de
un experto para otros fines relacionados con el Contrato.

4.1.11. Seguros

a)

b)

Los costos por primas de seguros contratados por el Titular para cubrir las
operaciones realizadas bajo el marco dei Contrato, previstas en la clausula
17 del mismo, son considerados Costos Recuperables.

Los costos que se refieren a las franquicias pagadas para la reparacién de
dafios causados durante la realizacién de la Operaciones Petroleras bajo el
marco del contrato son consideradas Costos Recuperables.

4.1.12 Costos de Administracion y Servicios

Todos los costos directos e indirectos que se deriven del uso de las
instalaciones comunes de apoyo para las operaciones de exploraci6n,
desarrollo y explotacion, como por ejemplo, los costos de las actividades de
gestion y servicios, entre los que se incluyen:

a) la compra, construcci6n, operacién y mantenimiento de los almacenes,
vehiculos automotrices, oficinas administrativas, estaciones de incendio y de
seguridad, talleres, plantas de tratamiento de aguas residuales, plantas
eléctricas, sistemas de comunicaciones, alojamiento, instalaciones y muebles
comunales, herramientas y equipos utilizados en estas actividades;

b) todos los Costos de direccién, administrativos (alquiler, muebles,
comunicaciones, energia, mantenimiento y seguridad) y generales incurridos
en la Republica en las oficinas principales del Titular y en el Area del Contrato
principalmente los de supervision, contabilidad y los servicios relacionados con
los empleados.

c) encaso de que cualquier otra instalacion sea utilizada para operaciones
relacionadas con otras areas contractuales, los costos respectivos seran
prorrateados de acuerdo con su utilizacion.

Los costos de administracion y servicios deben ubicarse en Costos de
Exploracion, Costos de Desarrollo y Costos de Explotacién, segun la
descripcién realizada en la Clausula 2 del presente Anexo.

Los Costos de administracién y servicios no se duplicaran con los Costos
cargados segtn lo establecido en las subclausulas 4.1.1, 4.1.2) y 4.1.3
indicadas anteriormente.

4.1.13 Depreciacién de los Activos Fijos

Durante la fase de Desarrollo y Explotacién, los activos fijos detallados a
continuaci6n seran amortizados de manera lineal de acuerdo a su vida Util en
los siguientes aflos de depreciacién. Y las amortizaciones seran presentadas
como costos recuperables:

a. Pozos petroleros 5 aflos
b. Lineas de recoleccién 5 afios
c. Plantas de procesamiento 8 aflos
d. Ductos 10 afos

4.1.14 Otros Costos.

Cualquier Costo no cubierto por o relacionado con las disposiciones para
débito a las cuentas del Contrato, y que hayan sido incurridos por el Titular
para la ejecucién apropiada de las Operaciones Petroleras, bajo reserva que
dichos costos y/o gastos hubieran sido incluidos en el Presupuesto, de acuerdo
al procedimiento descrito la Clausula 3.

4.1.15 Cargos Relacionados con Casa Matriz del Operador

Se consideran costos de asistencia general los costos de direccién general,
supervision, control, soporte cientifico, utilizados para alcanzar el conocimiento
aplicado en las operaciones petroleras, provistos por la casa matriz del
Operador durante los periodos de exploracién, desarrollo y explotacién del
presente contrato.
4.2.

4.3.

Esta asistencia general sera considerada Costos Recuperables en los periodos
que correspondan aplicando los porcentajes aprobados a continuacion:

e Durante las Operaciones de Exploracién se considerara el 1% sobre los
costos y/o gastos anuales de esta fase.

e Durante las operaciones de Desarrollo se considerara el 0.5% sobre los
costos 0 gastos anuales de esta fase.

e Durante las operaciones de Explotacién se considerara el 0.1% sobre
los costos 0 gastos anuales de esta fase.

La verificacion del calculo y aplicacién correcta de la formula de la Asistencia
General estara sujeta a auditorias.

Créditos bajo el Contrato

Los ingresos netos de las siguientes transacciones deben acreditarse a la
cuenta de Costos Recuperables:

a) ingresos netos de cualquier seguro o reclamacién relacionada con las
Operaciones Petroleras 0 cualquier activo cargado a la cuenta de Costos
Recuperables;

b) ingresos recibidos de terceros por uso de la propiedad 0 activos cargados
a la cuenta de Costos Recuperables;

c) cualquier indemnizacion recibida por el Titular, de los suministradores 0
fabricantes 0 de sus agentes en relacién con servicios, Materiales
defectuosos, cuyo Costo haya sido cargado previamente a la cuenta de
Costos Recuperables;

d) pagos por concepto de arrendamientos, reembolsos u otros créditos
recibidos por el Titular aplicable a cualquier cargo que se haya hecho a la
cuenta de Costos Recuperables;

e) ingresos por ventas de materiales sobrantes 0 activos cargados a las
cuentas de Costos Recuperables, de los cuales se ha recibido la cantidad
neta.

No duplicacién de cargos ni de créditos

No obstante otras disposiciones previstas en el presente Procedimiento
Contable, es la intencion contractual que no exista duplicacién de cargos o
créditos en la cuenta de Costos Recuperables. Los costos debitados a dichas
cuentas y relativos a bienes no utilizados por concepto seran acreditados y,
después de haberse registrado como crédito, el Titular podra disponer
libremente de tales bienes.
5.1.

5.2.

6.1.

6.2.

6.3.

6.4.

6.5

6.6

CLAUSULA 5
RECURSOS PARA LAS OPERACIONES PETROLERAS

Las remesas hacia la Reptblica de fondos necesarios para la ejecucién de las
Operaciones Petroleras seran registradas de conformidad con el presente
Procedimiento Contable y las Leyes Aplicables.

Los fondos necesarios para el pago de los costos y/o gastos realizados en el
marco del contrato seran provistos por el Titular siguiendo las necesidades
expresadas en el Presupuesto aprobado, y serviran para cubrir exclusivamente
el Programa de Trabajo y el Presupuesto aprobados por el YPFB.

CLAUSULA 6
INFORMES DE RETRIBUCION DEL TITULAR

El Titular llevara en la Republica registros financieros y contables detallados
de las Operaciones Petroleras, asi como los justificantes primarios originales
de las mismas, conforme a las practicas usuales de la Industria y a lo
establecido en la Clausula 2.1 del presente Anexo.

Para cumplir lo mencionado en ta Clausula 6.1 y garantizar el control eficiente
de los Costos Recuperables bajo Contrato, el Titular presentara un plan de
cuentas que permita el registro correcto de los Costos que provoque cada
actividad en las Operaciones Petroleras durante las operaciones de
Exploracion, Desarrollo y Explotacién que sera presentado en los 30 dias
siguientes a la Fecha Efectiva para su aprobaci6n por YPFB, quien en un
plazo no mayor a 30 dias debera aprobarlo. En caso de no aprobarlo en ese
término se considerara aprobado.

Dicho plan de cuentas debera estar disponible ante cualquier solicitud de
YPFB 0 cualquier otro organismo gubernamental competente de la Republica.

Todos los informes financieros y contables que el Titular presentara a YPFB
tendran uniformidad en lo que se refiere a denominaciones, referencias y
codificaciones, a fin de facilitar su comprensi6n.

Todos los informes financieros y contables se confeccionaran al cierre de
cada mes y recogeran la informacién correspondiente a los Ingresos y Costos
Recuperables del periodo.

Todos los informes financieros y contables referentes a los once (11)
primeros meses de cada Afo seran presentados a YPFB dentro de los treinta
(30) Dias posteriores a! Ultimo dia de cada mes. Los informes financieros y
contables referentes al ultimo mes de cada Afio seran presentados a YPFB
dentro de los sesenta (60) Dias posteriores al Ultimo dia de dicho mes.

Adicionalmente a los calculos que debe presentar el Titular, de conformidad
con la clausula 14.2 del Contrato hasta el dia 15 del mes siguiente, el Titular
presentara en forma mensual los informes siguientes:
6.6.1. Informe de Hidrocarburos Producidos e Hidrocarburos Netos Total Mensual.

Después de iniciar la Produccién Comercial Regular en los Campos objeto del
Contrato, el Titular presentara a YPFB un informe de Hidrocarburos
Producidos e Hidrocarburos Netos por nivel productor, por Pozo y por Campo
que debera ser entregado de acuerdo a los plazos descritos en la clausula
6.5, e incluira la siguiente informacion:

a) Cantidad de Hidrocarburos Producidos debidamente separados segtin
corresponda, por nivel productor, por Pozo y total del Campo Dia a Dia

b) Cantidad de Hidrocarburos Producidos debidamente separados seguin
corresponda, por nivel productor, por Pozo y total del Campo acumulado
hasta la fecha en cuestion

c) Cantidad de pérdidas de Hidrocarburos Producidos en el periodo y
acumulado.

d) Cantidad de Hidrocarburos Producidos dedicados a la quema, venteo y
consumo propio en el periodo y acumulado.

e) Cantidad de Hidrocarburos Netos entregados en el Punto de
Fiscalizacion a YPFB en el periodo y acumulado.

f) | Cantidad acumulada de Hidrocarburos Producidos y almacenados en el
periodo indicado.

g) La cantidad de Gas Natural Asociado usada diariamente para llevar a
cabo las Operaciones Petroleras.

6.6.2 Informe de Costos
Cada Mes el Titular debera preparar para YPFB un informe de Costos.

El informe reflejara el avance de los trabajos con relacién al Presupuesto
aprobado segtn el procedimiento descrito en la clausula 3 de este Anexo

El informe debera distinguir entre Costos de Exploracién, Costos de
Desarrollo y Costos de Explotacion e identificara todos los componentes
principales de Costos dentro de estas categorias. El informe se entregara a
YPFB, en los plazos establecidos en la clausula 6.5 incluyendo la informacion
siguiente:

a) Costos ejecutados en las Operaciones Petroleras bajo este Contrato en
el Mes en cuestion y acumulados hasta el Mes correspondiente,
desglosados en los indicadores y categorias establecidas de acuerdo a
lo dispuesto en el presente Anexo .

b) Explicaciones sobre cualquier variacion entre el Presupuesto aprobado y
los Costos reales para el periodo en cuestion.

c) Explicaciones sobre cualquier diferencia entre el Presupuesto aprobado
para el Afo en cuestion y los Costos reales acumulados ejecutados.

)
6.6.3 Informe de Costos Recuperabies.

El informe se entregara a YPFB, en los plazos establecidos en la clausula 6.5
incluyendo la informacién siguiente:

a) Desde el inicio de las Operaciones Petroleras hasta el fin del mes
anterior:
» Los Costos Recuperables acumulados
e Los Costes Recuperados acumulados
e El saldo de los Costos Recuperables pendientes a acumular para
el mes siguiente.

b) En el mes reportado:
e El saldo acumulado pendiente definido en el punto a) de la presente
clausula,
* Los Costos Recuperables generados en el Mes y que seran
utilizados en los calculos de la Clausula 14.2 del Contrato.
6.6.4 Informe Retribuci6n del Titular
De conformidad con las disposiciones en la Clausula 14.2 del Contrato, cada
Mes el Titular debera preparar para YPFB un informe de Retribucién que
incluira la informaci6n siguiente:

a) Valor de la Retribucién acumulada desde el inicio del Contrato hasta el fin
del Mes anterior;

b) Valor de la Retribucién correspondiente al mes reportado.

CLAUSULA 7
PAGOS
7.1. Bajo los términos del presente Contrato, todos los pagos que se deban a
YPFB por el Titular y los Subcontratistas, en la Republica seran facturados y
pagados en Bolivianos.

7.2. Todo pago que deba hacerse bajo los términos del Contrato se hara dentro de
los plazos establecidos en las Clausulas que correspondan al Contrato.

CLAUSULA 8
8.1.

8.2.

8.3.

AUDITORIA

YPFB, cubriendo todos los costos correspondientes, tendra derecho a
realizar una auditoria completa de la cuenta de Costos Recuperables, asi
como de los registros y originales de los justificantes primarios directamente
relacionados con esa contabilidad, en el curso de cualquier Afio o parte del
mismo, dentro del periodo de veinticuatro (24) Meses contados a partir del
Ultimo dia de dicho Afio. E\ informe del auditor se presentara a consideracién
del Titular en un plazo de sesenta (60) Dias posteriores a la terminacion de la
misma.

El Titular tendra un plazo de sesenta (60) Dias, contados a partir de la
recepcién del informe del auditor, para responder cualquier aclaracién
solicitada por YPFB.

Transcurridos los plazos establecidos en esta Subclausula 8.1, la cuenta de
Costos Recuperables sera considerada aprobada por YPFB, salvo cualquier
discrepancia reiterada sefialada en el informe del auditor.

Durante el transcurso de la auditoria YPFB podra verificar y examinar todos
los cargos y créditos del Titular relacionados con las Operaciones Petroleras,
incluidos los libros de contabilidad, asiento contable, inventarios, facturas de
existencias y cualquier otro documento como cartas y registros necesarios
para la auditoria y verificacién de todos los cargos y créditos.

Ademas, jos auditores tendran derecho a visitar e inspeccionar, siempre que
ello tenga relacién con la auditoria y en momentos razonables, todos los
lugares, plantas, instalaciones, almacenes y oficinas del Titular en la
Reptiblica que presten servicio directo a las Operaciones Petroleras de
conformidad con los términos del Contrato.

Todo ajuste acordado entre el Titular y YPFB que resulte de la auditoria
debera registrarse inmediatamente en la cuenta de Costos Recuperables.
Cualquier discrepancia no resuelta surgida de la auditoria debera resolverse
de conformidad con lo dispuesto en la Clausula 22 del Contrato.
ANEXO E

PROGRAMA Y PERIODOS DE EXPLORACION
ANEXO “E”
AREA DE CONTRATO: TUICHI

Periodg Inicial de Exploracién

Area de Exploracién: Tuichi

Zona: No Tradicional

Superficie: Parcelas 205,00 equivalente a 512.500,00 hectareas

Fase 2: Afio 6

Area de Contrato en Fuerza Mayor por causas Medio Ambientales.
Obligaciones de UTE a definir en el momento de suspender la Fuerza
Mayor.
ANEXO F

RETRIBUCION DEL TITULAR
ANEXO F

RETRIBUCION DEL TITULAR

Las Partes negociaran de buena fe los términos de este Anexo F, una vez que las causas
de Fuerza Mayor fueren superadas. En caso de llegarse a un acuerdo, el mismo se
establecera mediante addenda, que debera ser autorizada y aprobada por el Poder
Legislativo en ejercicio de sus atribuciones establecidas en la Constitucion Politica del
Estado y la Ley de Hidrocarburos.

En caso de que las Partes no arribaran a un acuerdo, dentro de un plazo de un (1) Afio,
el Area del Contrato sera devuelta.

ANEXO G

INVERSIONES REALIZADAS
ANEXO G

INVERSIONES REALIZADAS

Conforme a los resultados de la auditoria a cargo del Ministerio de Hidrocarburos y
Energia en cumplimiento del Decreto Supremo N° 28701 de 1 de mayo de 2006, el
tratamiento de las inversiones realizadas se establecera a tiempo de la definicién del
Anexo F,
